Exhibit 10.1

Execution Version

THREE-YEAR

CREDIT AGREEMENT

dated as of

June 30, 2009

among

THE VALSPAR CORPORATION,

The Borrowing Subsidiaries
Party Hereto,

The Lenders Party Hereto

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and an Issuing Bank,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as an Issuing Bank,

BANK OF AMERICA, N.A.,
as Syndication Agent

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Documentation Agents

 

 

 

 

 

WACHOVIA CAPITAL MARKETS, LLC and BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

SECTION 1.01.

Defined Terms

2

SECTION 1.02.

Classification of Revolving Loans and Borrowings

18

SECTION 1.03.

Terms Generally; Construction.

18

SECTION 1.04.

Accounting Terms; GAAP

19

SECTION 1.05.

Exchange Rates.

19

SECTION 1.06.

Redenomination of Certain Designated Foreign Currencies.

19

 

 

 

 

ARTICLE II

 

 

 

 

 

The Credits

 

SECTION 2.01.

Revolving Commitments.

20

SECTION 2.02.

Revolving Loans and Borrowings.

20

SECTION 2.03.

Requests for Borrowings

21

SECTION 2.04.

[Reserved].

22

SECTION 2.05.

Letters of Credit.

22

SECTION 2.06.

Funding of Borrowings.

26

SECTION 2.07.

Interest Elections.

26

SECTION 2.08.

Termination and Reduction of Revolving Commitments.

28

SECTION 2.09.

Repayment of Revolving Loans; Evidence of Debt.

28

SECTION 2.10.

Prepayment of Revolving Loans.

29

SECTION 2.11.

Fees.

29

SECTION 2.12.

Interest.

30

SECTION 2.13.

Alternate Rate of Interest; Illegality.

31

SECTION 2.14.

Increased Costs.

32

SECTION 2.15.

Break Funding Payments

33

SECTION 2.16.

Taxes.

33

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs; Recovery of
Payments; Apportionment of Payments.

34

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders.

37

SECTION 2.19.

Borrowing Subsidiaries

38

SECTION 2.20.

Additional Reserve Costs.

38

SECTION 2.21.

Foreign Subsidiary Costs.

39

SECTION 2.22.

Defaulting Lenders, Downgraded Lenders

39

SECTION 2.23.

Increase in Revolving Commitments.

40

 

 

 

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

SECTION 3.01.

Corporate Existence and Power

41

SECTION 3.02.

Corporate and Governmental Authorization; No Contravention

41

SECTION 3.03.

Binding Effect

42

SECTION 3.04.

Financial Information.

42

SECTION 3.05.

No Litigation

42

SECTION 3.06.

Compliance with ERISA.

42

SECTION 3.07.

Compliance with Laws; Payment of Taxes

42

SECTION 3.08.

Subsidiaries

43

i

--------------------------------------------------------------------------------




 

 

 

SECTION 3.09.

Investment Company Act

43

SECTION 3.10.

[Reserved]

43

SECTION 3.11.

Ownership of Property; Liens

43

SECTION 3.12.

No Default

43

SECTION 3.13.

Full Disclosure

43

SECTION 3.14.

Environmental Matters.

43

SECTION 3.15.

Equity Interests

44

SECTION 3.16.

Margin Stock

44

SECTION 3.17.

Insolvency

44

 

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions

 

SECTION 4.01.

Effective Date

44

SECTION 4.02.

Each Credit Event

46

SECTION 4.03.

Initial Borrowing by each Borrowing Subsidiary

46

 

 

 

 

ARTICLE V

 

 

 

 

 

Covenants

 

SECTION 5.01.

Information

47

SECTION 5.02.

Inspection of Property, Books and Records

48

SECTION 5.03.

Ratio of Consolidated Debt to Consolidated EBITDA

48

SECTION 5.04.

Interest Coverage Ratio

48

SECTION 5.05.

Restricted Payments

49

SECTION 5.06.

Loans or Advances

49

SECTION 5.07.

Acquisitions

49

SECTION 5.08.

Negative Pledge

49

SECTION 5.09.

Maintenance of Existence

50

SECTION 5.10.

Dissolution

50

SECTION 5.11.

Consolidations, Mergers and Sales of Assets

50

SECTION 5.12.

Use of Proceeds

50

SECTION 5.13.

Compliance with Laws; Payment of Taxes.

50

SECTION 5.14.

Insurance

51

SECTION 5.15.

Change in Fiscal Year

51

SECTION 5.16.

Maintenance of Property

51

SECTION 5.17.

Environmental Notices

51

SECTION 5.18.

Environmental Matters

51

SECTION 5.19.

[Reserved]

51

SECTION 5.20.

Transactions with Affiliates

51

SECTION 5.21.

Limitation on Subsidiary Debt

52

SECTION 5.22.

Subsidiary Guarantors.

52

 

 

 

 

ARTICLE VI

 

 

 

 

 

Events of Default

 

SECTION 6.01.

Events of Default

52

SECTION 6.02.

Notice of Default

54

 

 

 

 

ARTICLE VII

 

 

 

 

 

The Administrative Agent

 

SECTION 7.01.

Appointment and Authority

55

SECTION 7.02.

Rights as a Lender

55

SECTION 7.03.

Exculpatory Provisions

55

ii

--------------------------------------------------------------------------------




 

 

 

SECTION 7.04.

Reliance by Administrative Agent

56

SECTION 7.05.

Delegation of Duties

56

SECTION 7.06.

Resignation of Administrative Agent

56

SECTION 7.07.

Non-Reliance on Administrative Agent and Other Lenders

57

SECTION 7.08.

No Other Duties, Etc

57

SECTION 7.09.

Guaranty Matters.

57

SECTION 7.10.

Issuing Bank

58

 

 

 

 

ARTICLE VIII

 

 

 

 

 

Guarantee

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

Miscellaneous

 

SECTION 9.01.

Notices.

59

SECTION 9.02.

Waivers; Amendments.

60

SECTION 9.03.

Expenses; Indemnity; Damage Waiver.

61

SECTION 9.04.

Successors and Assigns.

62

SECTION 9.05.

Survival

65

SECTION 9.06.

Counterparts; Integration; Effectiveness

65

SECTION 9.07.

Severability

65

SECTION 9.08.

Right of Setoff

65

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process.

66

SECTION 9.10.

WAIVER OF JURY TRIAL

66

SECTION 9.11.

Construction

66

SECTION 9.12.

Confidentiality

67

SECTION 9.13.

Conversion of Currencies.

67

SECTION 9.14.

Interest Rate Limitation

68

SECTION 9.15.

Release of Subsidiary Guarantors

68

SECTION 9.16.

USA Patriot Act

68

SECTION 9.17.

No Fiduciary Relationship

68

iii

--------------------------------------------------------------------------------




 

 

SCHEDULES:

 

 

 

Schedule 1.01

— Domestic Material Subsidiaries

Schedule 2.01

— Revolving Commitments

Schedule 2.05

— Existing Letters of Credit

Schedule 3.08

— Subsidiaries

Schedule 3.14

— Environmental Matters

 

 

EXHIBITS:

 

 

 

Exhibit A-1

— Form of Borrowing Subsidiary Agreement

Exhibit A-2

— Form of Borrowing Subsidiary Termination

Exhibit B

— Form of Assignment and Assumption

Exhibit C

— Form of Opinion of Lindquist & Vennum, PLLP

Exhibit D

— Mandatory Costs Rate

Exhibit E

— Form of Compliance Certificate

Exhibit F

— Form of Guarantee Agreement

Exhibit G

— Form of Indemnity, Subrogation and Contribution Agreement

i

--------------------------------------------------------------------------------



          THREE-YEAR CREDIT AGREEMENT dated as of June 30, 2009, among THE
VALSPAR CORPORATION, a Delaware corporation; the BORROWING SUBSIDIARIES from
time to time party hereto; the LENDERS from time to time party hereto; WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and an Issuing Bank;
WACHOVIA BANK, NATIONAL ASSOCIATION, as an Issuing Bank; and BANK OF AMERICA,
N.A., as Syndication Agent.

          The Company has requested the Lenders to extend Revolving Commitments
under which the Borrowers may obtain revolving loans and have letters of credit
issued in an aggregate principal amount at any time outstanding not greater than
US$465,000,000 or the equivalent thereof in certain other currencies, as such
amount may be increased or decreased pursuant to the terms hereof. The proceeds
of the Borrowings hereunder will be used to refinance existing Debt of the
Company and the Subsidiaries and to pay related fees and expenses, as well as
for working capital and general corporate purposes, including the financing of
future acquisitions.

          The Lenders are willing to establish the credit facilities referred to
in the preceding paragraph upon the terms and subject to the conditions set
forth herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

          “ABR”, when used in reference to any Revolving Loan or Borrowing,
refers to whether such Revolving Loan, or the Revolving Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Alternate Base Rate.

          “Acquisition” means any transaction pursuant to which the Company or
any of the Subsidiaries directly or indirectly, in its own name or by or through
a nominee or an agent (a) acquires equity Securities (or warrants, options or
other rights to acquire such Securities) of any Person other than the Company or
a Person which is, prior to such acquisition, a Subsidiary of the Company,
pursuant to a solicitation of tenders therefor, or in one or more negotiated
block, market or other transactions not involving a tender offer, or a
combination of any of the foregoing, or (b) makes any Person a Subsidiary of the
Company, or causes any Person other than a Subsidiary to be merged into the
Company or any of its Subsidiaries, in any case pursuant to a merger, purchase
of assets or any reorganization providing for the delivery or issuance to the
holders of such Person’s then outstanding Securities, in exchange for such
Securities, of cash or Securities of the Company or any of its Subsidiaries, or
a combination thereof, or (c) purchases all or substantially all of the business
or assets of any Person or line of business or business unit (or substantially
all of the assets comprising a line of business or business unit) of any Person.

          “Additional Commitment” has the meaning assigned to such term in
Section 2.23(c).

          “Additional Lender” has the meaning assigned to such term in Section
2.23(a).

          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate; provided that, with respect
to any Eurocurrency Borrowing denominated in a Designated Foreign Currency for
any

--------------------------------------------------------------------------------



Interest Period, Adjusted LIBO Rate means an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the LIBO Rate for such
Interest Period.

          “Administrative Agent” means Wells Fargo, in its capacity as
administrative agent for the Lenders hereunder appointed under Section 7.1, and
its successors and permitted assigns in such capacity.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Affiliate” of any Person means (i) any other Person which directly,
or indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent Equity Interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

          “Agreement Currency” has the meaning assigned to such term in
Section 9.13(b).

          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate
for an Interest Period of one month plus 1.5%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

          “Applicable Creditor” has the meaning assigned to such term in
Section 9.13(b).

          “Applicable Percentage” means at any time, with respect to any Lender,
the percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment at such time, or if the Revolving Commitments have
terminated or expired, the percentage of the total Credit Exposures represented
by such Lender’s Credit Exposures at such time; provided that if at the time of
determination there are no Credit Exposures, the “Applicable Percentage” shall
be the percentage of the total Revolving Commitments most recently in effect
represented by such Lender’s Revolving Commitment most recently in effect.

          “Applicable Rate” means, for any day, with respect to any Revolving
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt (or, if the Company does not have Index Debt, then based upon
the Company’s corporate credit ratings by Moody’s and S&P):

 

 

 

 

 

 

 

Index Debt Ratings:

 

Eurocurrency
Spread

 

ABR
Spread

 

Facility
Fee Rate

 

 

 

 

 

 

 

Category 1

 

2.25%

 

1.25%

 

.25%

A-/A3 or higher

 

 

 

 

 

 

 

 

 

 

 

 

 

Category 2

 

2.375%

 

1.375%

 

.375%

BBB+/Baa1

 

 

 

 

 

 

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Index Debt Ratings:

 

Eurocurrency
Spread

 

ABR
Spread

 

Facility
Fee Rate

Category 3

 

2.50%

 

1.50%

 

.50%

BBB/Baa2

 

 

 

 

 

 

 

 

 

 

 

 

 

Category 4

 

2.875%

 

1.875%

 

.625%

BBB-/Baa3

 

 

 

 

 

 

 

 

 

 

 

 

 

Category 5

 

3.25%

 

2.25%

 

.75%

lower than BBB-/Baa3

 

 

 

 

 

 

          For purposes of the foregoing, (i) if either Moody’s or S&P shall not
have in effect a rating for the Index Debt or a corporate credit rating for the
Company (other than by reason of the circumstances referred to in the third
sentence of this paragraph), then such rating agency shall be deemed to have
established a rating in Category 5; (ii) if the ratings established or deemed to
have been established by Moody’s and S&P for the Index Debt or the Company’s
corporate credit ratings shall fall within different Categories, the Applicable
Rate shall be based on the higher of the two ratings unless (A) the ratings are
not in two adjacent Categories, in which case the Applicable Rate shall be
determined by reference to the Category one level above the Category
corresponding to the lower of the two ratings, or (B) one of the ratings is in
Category 5, in which case the Applicable Rate shall be determined by reference
to Category 5; and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt or the Company’s corporate
credit ratings shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined
using the rating of such rating agency most recently in effect prior to such
change or cessation.

          “Arrangers” means Wachovia Capital Markets, LLC and Banc of America
Securities LLC and their respective successors.

          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit B or any other form approved by the Administrative Agent and
reasonably acceptable to the Company.

          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

          “Bankruptcy Event” means the occurrence of an Event of Default
pursuant to Section 6.01(g) or Section 6.01(h).

          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.

          “Borrower” means the Company or any Borrowing Subsidiary.

4

--------------------------------------------------------------------------------



          “Borrowing” means Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect.

          “Borrowing Minimum” means (a) in the case of a Borrowing denominated
in US Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in
any Designated Foreign Currency, 5,000,000 units of such currency.

          “Borrowing Multiple” means (a) in the case of a Borrowing denominated
in US Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in
any Designated Foreign Currency, 1,000,000 units of such currency.

          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

          “Borrowing Subsidiary” means, at any time, each of the Subsidiaries
that (a) is named on the signature pages to this Agreement or (b) has been
designated as a Borrowing Subsidiary by the Company pursuant to Section 2.19,
other than any such Subsidiary that has ceased to be a Borrowing Subsidiary as
provided in Section 2.19.

          “Borrowing Subsidiary Agreement” means a Borrowing Subsidiary
Agreement substantially in the form of Exhibit A-1.

          “Borrowing Subsidiary Termination” means a Borrowing Subsidiary
Termination substantially in the form of Exhibit A-2.

          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in San Francisco, California or New York City are
authorized or required by law to remain closed; provided, that (a) when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market and (b) when used in connection with a
Revolving Loan denominated in Euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in Euro.

          “Calculation Date” means each of the following: (a) each date of a
Borrowing denominated in a Designated Foreign Currency, (b) each date of a
continuation of a Revolving Loan denominated in a Designated Foreign Currency
pursuant to Section 2.07, (c) the last Business Day of each calendar month and
(d) each other date selected by the Administrative Agent.

          “Capital Stock” means any capital stock of the Company or any
Consolidated Subsidiary (to the extent issued to a Person other than the
Company), whether common or preferred.

          “Cash Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. §§ 9601 et seq. and its implementing regulations
and amendments.

          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System established pursuant to CERCLA.

5

--------------------------------------------------------------------------------



          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.14(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

          “Code” means the Internal Revenue Code of 1986, as amended, or any
successor Federal tax code. Any reference to any provision of the Code shall
also be deemed to be a reference to any successor provision or provisions
thereof.

          “Company” means The Valspar Corporation, a Delaware corporation.

          “Consolidated Debt” means at any date the Debt of the Company and its
Consolidated Subsidiaries (including any Securitization Debt), determined on a
consolidated basis as of such date.

           “Consolidated EBITDA” for any period means the sum of (a)
Consolidated Net Income for such period, plus (b) to the extent deducted in
determining Consolidated Net Income and without duplication, the sum of (i)
Consolidated Interest Expense for such period, (ii) taxes on income of the
Company and its Consolidated Subsidiaries for such period, (iii) the sum of all
depreciation expenses of the Company and its Consolidated Subsidiaries for such
period, (iv) amortization expenses of the Company and its Consolidated
Subsidiaries for such period, (v) depletion expenses of the Company and its
Consolidated Subsidiaries for such period, and (vi) extraordinary, unusual or
non-recurring non-cash losses, including goodwill impairment or amortization
expense and non-cash losses from the sale, exchange, transfer or other
disposition of property of the Company or its Consolidated Subsidiaries and the
related tax effects in accordance with GAAP for such period minus (c) to the
extent included in determining such Consolidated Net Income, the sum of, on a
consolidated basis and without duplication, (i) the income of any Person (other
than a wholly owned Subsidiary of the Company) in which any Person other than
the Company or any of its Consolidated Subsidiaries has a joint interest or a
partnership interest or other ownership interest, except to the extent of the
amount of dividends or other distributions actually paid to the Company or any
of its Consolidated Subsidiaries by such Person during such period, (ii) gains
from the sale, exchange, transfer or other disposition of property or assets of
the Company and its Consolidated Subsidiaries (other than inventory sold in the
ordinary course of business) during such period, and related tax effects in
accordance with GAAP, (iii) any other extraordinary, unusual or non-recurring
gains or other income not from the continuing operations of the Company and its
Consolidated Subsidiaries during such period, and related tax effects in
accordance with GAAP and (iv) the income of any Subsidiary of the Company to the
extent that the declaration or payment of dividends or similar distributions by
that subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that subsidiary. For the
purpose of calculating Consolidated EBITDA for any period, if during such period
the Company or any Subsidiary shall have made an Acquisition, Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such acquisition occurred on the first day of such period.

          “Consolidated Interest Expense” means, for any period, all interest,
premium payments, debt discount, fees, charges and related expenses, whether
expensed or capitalized, in respect of Debt of the Company or any of its
Consolidated Subsidiaries outstanding during such period, plus the discount or
yield in respect of Securitization Debt.

6

--------------------------------------------------------------------------------



          “Consolidated Net Income” means, for any period, the Net Income of the
Company and its Consolidated Subsidiaries determined on a consolidated basis,
excluding (i) extraordinary items and (ii) any equity interests of the Company
or any Subsidiary in the unremitted earnings of any Person that is not a
Subsidiary.

          “Consolidated Operating Profits” means, for any period, the Operating
Profits of the Company and its Consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity the accounts of which, in accordance with GAAP, would be consolidated
with those of the Company in its consolidated financial statements as of such
date.

          “Consolidated Total Assets” means, at any time, the Total Assets of
the Company and its Consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

          “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414 of the Code.

          “Credit Exposure” means, with respect to any Lender at any time, the
sum of (i) the US Dollar Equivalent of the principal amounts of such Lender’s
Revolving Loans and (ii) the LC Exposure of such Lender at such time.

          “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, but only if such obligations are, in accordance with GAAP, recorded on
such Person’s financial books as long-term debt, (iv) all obligations of such
Person as lessee under capital leases, (v) all obligations of such Person to
reimburse any bank or other Person in respect of amounts payable under a
banker’s acceptance, (vi) all Redeemable Preferred Stock of such Person, (vii)
all obligations (absolute or contingent) of such Person to reimburse any bank or
other Person in respect of amounts paid under a letter of credit or similar
instrument, (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, (ix) all Debt of
others Guaranteed by such Person, (x) the net obligation of such Person with
respect to Hedge Agreements (and for purposes of this Agreement, the net amount
which such Person is obligated to pay under any such agreement upon termination
of such agreement shall be deemed to constitute the principal amount of such net
obligation) and (xi) all Securitization Debt and the gross proceeds from any
similar transaction, regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not otherwise be reflected as
a liability on a balance sheet of such Person in accordance with GAAP.

          “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived in writing, become an Event of Default.

          “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that (i) has failed (which failure has not been cured) to
fund any Revolving Loan or any participation interest in Letters of Credit
required to be made hereunder in accordance with the terms hereof, (ii) has
notified the Company, the Administrative Agent or the Issuing Banks in writing
that it does not intend to comply or is unable to comply with any of its funding
obligations under this Agreement or has made a public statement that it does not
intend or is unable to comply with its funding obligations under this

7

--------------------------------------------------------------------------------



Agreement or generally under other agreements in which it commits to extend
credit, (iii) has failed, within three Business Days after receipt of a written
request from the Administrative Agent to confirm that it will comply with the
terms of this Agreement relating to its obligation to fund prospective Revolving
Loans or participations in Letters of Credit, (iv) has failed to pay to the
Administrative Agent, any Issuing Bank or any other Lender when due an amount
owed by such Lender to the Administrative Agent, any Issuing Bank or any other
Lender pursuant to the terms of this Agreement, unless such amount is subject to
a good faith dispute or such failure has been cured, or (v) (a) has been or is
the Subsidiary of a Person that has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or (b) has become the subject of a proceeding under any
other bankruptcy, insolvency or similar law now or hereafter in effect, or has
had a receiver, conservator, trustee or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or is a Subsidiary of a
Person that has become subject of a proceeding under any bankruptcy, insolvency
or similar law now or hereafter in effect, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or a parent company thereof by a governmental authority or an
instrumentality thereof..

          “Designated Foreign Currency” means Sterling, Yen, Euro and Swiss
Francs.

          “Domestic Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in New York City or San Francisco,
California are authorized or required by law to close.

          “Domestic Material Subsidiary” means any Material Subsidiary that is a
Domestic Subsidiary.

          “Domestic Subsidiary” means a Subsidiary incorporated or organized
under the laws of the United States of America, any State or territory thereof
or the District of Columbia.

          “Downgraded Lender” means any Lender that has a non-credit enhanced
senior unsecured debt rating below investment grade from either Moody’s, S&P or
any other nationally recognized statistical rating organization recognized as
such by the Securities and Exchange Commission.

          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

          “EMU Legislation” means the legislative measures of the European Union
for the introduction of, changeover to or operation of the Euro that apply
generally in the European Union.

          “Environmental Authority” means any Governmental Authority that
exercises any form of jurisdiction or authority under any Environmental
Requirement.

          “Environmental Authorizations” means all licenses, permits, orders,
approvals, notices, registrations or other legal prerequisites for conducting
the business of the Company or any Subsidiary required by any Environmental
Requirement.

          “Environmental Judgments and Orders” means all judgments, decrees or
orders arising from or in any way associated with any Environmental Requirement,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

8

--------------------------------------------------------------------------------



          “Environmental Liabilities” means any liabilities, whether accrued,
contingent or otherwise, arising from or in any way associated with any
Environmental Requirement, Environmental Judgments and Orders, Environmental
Notices, Environmental Proceedings, or Environmental Releases.

          “Environmental Notices” means notice from any Environmental Authority
or by any other Person, of alleged material noncompliance with or material
liability under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

          “Environmental Proceedings” means any judicial or administrative
proceedings to which the Company or any Subsidiary is a party or to which their
respective Properties are subject, arising from or in any way associated with
any Environmental Requirement.

          “Environmental Releases” means releases as defined in CERCLA or under
any Environmental Requirement.

          “Environmental Requirement” means any legal requirement relating to
Hazardous Materials or health, safety or the environment, including but not
limited to any such requirement under CERCLA or similar state legislation and
all federal, state and local laws, ordinances, regulations, orders, writs,
decrees, judgments, injunctions and common law.

          “Equity Interests” means shares of Capital Stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a person.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor law. Any reference to any provision
of ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.

          “Euro” or “€” means the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.

          “Eurocurrency”, when used in reference to any Revolving Loan or
Borrowing, refers to whether such Revolving Loan, or the Revolving Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

          “Event of Default” has the meaning assigned to such term in Section
6.01.

          “Excess Margin Stock” means that portion, if any, of the Margin Stock
owned by the Company and the Subsidiaries that exceeds 25% of the aggregate
value (as determined in accordance with Regulation U) of all assets subject to
any limitation on sale, pledge, or any other restriction hereunder, including
Section 5.08 and Section 5.11.

          “Exchange Rate” means on any day, with respect to any Designated
Foreign Currency, the rate at which such Designated Foreign Currency may be
exchanged into US Dollars, as set forth at approximately 11:00 a.m., London
time, on such day on Bloomberg “BFIX” for such Designated Foreign Currency. In
the event that such rate does not appear on Bloomberg “BFIX”, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Company, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative

9

--------------------------------------------------------------------------------



Agent in the market where its exchange operations in respect of such Designated
Foreign Currency are then being conducted, at or about 11:00 a.m., Local Time,
on such date for the purchase of US Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

          “Excluded Taxes” means, with respect to the Administrative Agent, any
Issuing Bank, any Lender or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under which such recipient is organized or in
which its principal office is located or in which its applicable lending office
is located, (b) any branch profit taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause (a)
above, (c) in the case of a Lender (other than a purchaser of a participation
pursuant to Section 2.17(c) or an assignee pursuant to a request by the Company
under Section 2.18(b)), any withholding tax imposed by the United States of
America that is in effect and would apply to amounts payable to such Lender by
the Company or a Borrower which is a Domestic Subsidiary from an office within
such jurisdiction at the time such Lender becomes a party to this Agreement (or
designates a new lending office), and (d) any withholding tax that is
attributable to such Lender’s failure to comply with Section 2.16(e), except, in
the case of clause (c) above, to the extent that (i) such Lender (or its
assignor, if any) shall have been entitled, at the time it became party to this
Agreement or designated such new lending office, to receive additional amounts
with respect to any withholding tax or (ii) such withholding tax shall have
resulted from the making of any payment to a location other than the office
designated by the Administrative Agent or such Lender for the receipt of
payments of the applicable type.

          “Existing Credit Agreements” means (a) the Five-Year Credit Agreement
dated as of October 25, 2005 among the Company, the Borrowing Subsidiaries party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, J.P. Morgan Europe Limited, as London Agent, J.P. Morgan Australia
Limited, as Australian Agent, and Barclays Bank PLC as Syndication Agent and (b)
the 364-Day Credit Agreement dated as of November 27, 2007 among the Company,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Barclays Bank PLC as Syndication Agent and Bank of America, N.A., Wachovia Bank,
N.A. and Wells Fargo Bank National Association as Co-Documentation Agents.

          “Existing LC Reimbursement Agreements” means (a) the Reimbursement and
Security Agreement, dated as of June 1, 1995 between the Company and Wachovia
Bank, National Association in respect of the direct-pay letter of credit issued
to secure payment of the Tax-Exempt Adjustable Mode Industrial Development
Revenue Bonds (The Valspar Corporation Project) Series 1995 in the aggregate
principal amount of $4,500,000 and (b) the Reimbursement and Security Agreement,
dated as of August 1, 1995 between the Company and Wachovia Bank, National
Association in respect of the direct-pay letter of credit issued to secure
payment of the Tax-Exempt Adjustable Mode Industrial Development Revenue Bonds
(The Valspar Corporation Project) Series 1995 in the aggregate principal amount
of $8,000,000, as each such agreement has been amended and restated as of the
date hereof and may be further amended, modified, supplemented, or restated from
time to time.

          “Existing Letters of Credit” means those letters of credit set forth
on Schedule 2.05 and continued under this Agreement as Letters of Credit issued
pursuant to Section 2.05.

          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day

10

--------------------------------------------------------------------------------



that is a Business Day, the average (rounded upwards, if necessary, to the next
1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

          “Fee Letter” means (i) the letter agreement from Wells Fargo and
Wachovia Capital Markets, LLC to the Company and (ii) the letter agreement from
Bank of America, N.A. and Banc of America Securities LLC to the Company, each
dated June 5, 2009, relating to certain fees payable by the Company in respect
of the transactions contemplated by this Agreement, as amended, modified,
restated or supplemented from time to time.

          “Fiscal Quarter” means any fiscal quarter of the Company.

          “Fiscal Year” means any fiscal year of the Company.

          “Foreign Lender” means, as to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

          “GAAP” means generally accepted accounting principles in the United
States of America.

          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

          “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(h).

          “Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to secure, purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep-well, to purchase assets,
goods, securities or services, to provide collateral security, to take-or-pay,
or to maintain financial statement conditions or otherwise) or (ii) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

          “Guarantee Agreement” means the Guarantee Agreement, substantially in
the form of Exhibit F, between the Subsidiary Guarantors and the Administrative
Agent for the benefit of the Lenders.

          “Hazardous Materials” includes, without limitation, (a) solid or
hazardous waste, as defined in the Resource Conservation and Recovery Act of
1980, 42 U.S.C. ss. 6901 et seq. and its implementing regulations and
amendments, or in any applicable state or local law or regulation, (b) any
“hazardous substance”, “pollutant” or “contaminant”, as defined in CERCLA, or in
any applicable state or local law or regulation, (c) gasoline, or any other
petroleum product or by-product, including crude oil or any fraction thereof,
(d) toxic substances, as defined in the Toxic Substances Control Act of 1976, or
in any

11

--------------------------------------------------------------------------------



applicable state or local law or regulation and (e) insecticides, fungicides, or
rodenticides, as defined in the Federal Insecticide, Fungicide, and Rodenticide
Act of 1975, or in any applicable state or local law or regulation, as each such
Act, statute or regulation may be amended from time to time.

          “Hedge Agreement” means any commodity price protection agreement
(excluding any agreement with a supplier, or affiliate of a supplier, of the
items or materials which are the subject of the agreement), interest or foreign
currency rate swap, cap, collar, option, hedge, forward rate or other similar
agreement or arrangement designed to protect against fluctuations in interest
rates, currency exchange rates or spot prices of commodities entered into in the
ordinary course of business and not for speculative purposes.

          “Hedge Party” means any Lender or any Affiliate of any Lender in its
capacity as a counterparty to any Hedge Agreement with any Borrower or any
Subsidiary, or any former Lender or any Affiliate of any former Lender in its
capacity as a counterparty to any such Hedge Agreement entered into prior to the
date such Person or its Affiliate ceased to be a Lender.

          “Increasing Lender” has the meaning assigned to such term in Section
2.23(a).

          “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Indemnity, Subrogation and Contribution Agreement” shall mean the
Indemnity, Subrogation and Contribution Agreement, substantially in the form of
Exhibit G, among the Company, the Subsidiary Guarantors and the Administrative
Agent.

          “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of the Company that is not guaranteed by any other Person (other
than a Subsidiary) or subject to any other credit enhancement.

          “Information Memorandum” means the Confidential Information Memorandum
dated June 2009 distributed to the Lenders, together with the appendices
thereto, as amended through the date hereof.

          “Interest Election Request” means a request by the relevant Borrower
to convert or continue a Borrowing in accordance with Section 2.07.

          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower may elect; provided, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

12

--------------------------------------------------------------------------------



          “Issuing Bank” means (i) Wells Fargo, in its capacity as the issuer of
Letters of Credit hereunder (other than Existing Letters of Credit), and its
successors in such capacity as provided in Section 2.05(i) and (ii) Wachovia
Bank, National Association, solely in respect of its issuance of the Existing
Letters of Credit. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliates with respect to
Letters of Credit issued by such Affiliates.

          “Judgment Currency” has the meaning assigned to such term in
Section 9.13(b).

          “LC Disbursement” means a payment made by any Issuing Bank in respect
of a Letter of Credit.

          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the applicable Borrower at such time. The LC Exposure of any Lender at any
time shall be such Lender’s Percentage of the aggregate LC Exposure at such
time.

          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.

          “Letter of Credit” means (i) any letter of credit issued pursuant to
this Agreement by Wells Fargo on behalf of Lenders holding Revolving Commitments
and (ii) the Existing Letters of Credit.

          “Letter of Credit Documents” means, with respect to any Letter of
Credit, collectively, such Letter of Credit and any application therefor, the
Existing LC Reimbursement Agreements and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for the rights and obligations
of the parties concerned or at risk with respect to such Letter of Credit.

          “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as set forth by any
service (including Bloomberg, Reuters and Thomson Financial) selected by
Administrative Agent that has been nominated by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying such rates),
for a period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the average (rounded upward, if necessary,
to the next 1/100 of 1%) of the respective interest rates per annum at which
deposits in the currency of such Borrowing are offered for such Interest Period
to major banks in the London interbank market by Wells Fargo at approximately
11:00 a.m., London time, on the date two Business Days prior to the beginning of
such Interest Period.

          “Lien” means, with respect to any asset, any mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement which has the practical effect of constituting a
security interest or encumbrance, servitude or encumbrance of any kind in
respect of such asset to secure or assure payment of a Debt or a Guarantee,
whether by consensual agreement or by operation of statute or other law, or by
any agreement, contingent or otherwise, to provide any of the foregoing. For the
purposes of this Agreement, the Company or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease (but not an operating lease) or other title retention agreement relating
to such asset.

13

--------------------------------------------------------------------------------



          “Loan Documents” means this Agreement, each Borrowing Subsidiary
Agreement, each Borrowing Subsidiary Termination, the Guarantee Agreement, the
Indemnity, Subrogation and Contribution Agreement, the Fee Letter, each Letter
of Credit Document and each promissory note delivered pursuant to this
Agreement, as such documents may be amended, modified, supplemented, or restated
from time to time, but specifically excluding any Hedge Agreement to which any
Borrower and any Hedge Party are parties.

          “Local Time” means (a) with respect to a Revolving Loan or Borrowing
denominated in US Dollars, San Francisco time, (b) with respect to a Revolving
Loan or Borrowing denominated in any Designated Foreign Currency, London time
and (c) with respect to an Existing Letter of Credit, Charlotte, North Carolina
time.

          “Margin Stock” means “margin stock” as defined in Regulation T, U or X
of the Board, as in effect from time to time, together with all official rulings
and interpretations issued thereunder.

          “Material Adverse Effect” means any event, act, condition or
occurrence that, alone or in conjunction with one or more other events, acts,
conditions or occurrences, has resulted or is reasonably likely to result in a
material adverse effect on (a) the financial condition, operations, business or
properties of the Company and the Consolidated Subsidiaries, taken as a whole,
(b) the rights and remedies of the Administrative Agent and the Lenders under
the Loan Documents or the ability of the Company to perform its obligations
under the Loan Documents to which it is a party or (c) the legality, validity or
enforceability of any Loan Document.

          “Material Subsidiary” means, on any date, any Subsidiary that either
(a) had, at the end of the most recently ended Fiscal Year, assets with a book
value greater than 10% of Consolidated Total Assets at the end of such Fiscal
Year (or, with respect to any Subsidiary that shall have been acquired by the
Company since the end of such Fiscal Year, that had, at the time of such
acquisition, assets with a book value greater than 10% of Consolidated Total
Assets at the end of such Fiscal Year), or (b) contributed more than 5% of
Consolidated Operating Profits for the most recently ended Fiscal Year (or, with
respect to any Subsidiary that shall have been acquired by the Company since the
end of such Fiscal Year, that would have contributed more than 5% of
Consolidated Operating Profits for the entire such Fiscal Year had it been a
Subsidiary for the entire such Fiscal Year, as determined on a pro forma basis
in accordance with GAAP); provided, that if at any time the aggregate Total
Assets of all Domestic Subsidiaries that are not Material Subsidiaries as of the
end of the most recently ended Fiscal Year exceeds 20% of Consolidated Total
Assets as of the end of such Fiscal Year, the Company (or, in the event the
Company has failed to do so within 30 days, the Administrative Agent) shall
designate sufficient Domestic Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries.

          “Maturity Date” means June 30, 2012.

          “Moody’s” means Moody’s Investors Service, Inc.

          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

          “Net Income” means, as applied to any Person for any period, the
aggregate amount of net income of such Person, for such period, as determined in
accordance with GAAP.

          “Obligations” means the due and punctual payment of (a) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the

14

--------------------------------------------------------------------------------



Revolving Loans made to each Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (b) all
payments required to be made by any Borrower under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of LC Disbursements, interest thereon and obligations to provide
cash collateral, (c) all payment and other obligations owing or payable at any
time by the Borrower or any Subsidiary to any Hedge Party under or in connection
with any Hedge Agreement permitted by this Agreement, and (d) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company or any other Borrower or
Subsidiary Guarantor under this Agreement or any other Loan Document.

          “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control, and any successor thereto.

          “Operating Profits” means, as applied to any Person for any period,
income from operations of such Person for such period, as determined in
accordance with GAAP.

          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

          “Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment.
If the Revolving Commitments have terminated or expired, the Percentages shall
be determined based upon the Revolving Commitments most recently in effect,
giving effect to any assignments.

          “Permitted Acquisition” means any Acquisition (a) which is of a Person
engaged in or assets used in the same or similar line or lines of business as
the Company or any Consolidated Subsidiaries, and (b) if the aggregate
consideration to be paid by the Company or any Subsidiary in connection with
such Acquisition exceeds US$100,000,000, as to which the Company has delivered
to the Lenders a certificate of the chief financial officer, treasurer or chief
accounting officer of the Company certifying (and, in the case of Sections 5.03,
5.04, 5.08 and 5.11(d), including calculations evidencing) pro-forma compliance
with the terms of this Agreement after giving effect to such Acquisition.

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Plan” means at any time an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

15

--------------------------------------------------------------------------------



          “Prepaid Rebates” means any payment made to or credit allowed to a
customer or prospective customer of the Company or any Subsidiary, or to any
affiliate of such customer or prospective customer, in each case in the ordinary
course of the Company’s or such Subsidiary’s business and pursuant to a written
agreement or purchase order, which represents the prepayment of a rebate, price
discount or price reduction on products sold or to be sold by the Company or
such Subsidiary to one or more customers or prospective customers.

          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by Wells Fargo as its prime rate in effect at its principal
office in San Francisco; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

          “Properties” means all real property owned, leased or otherwise used
or occupied by the Company or any Subsidiary, wherever located.

          “Quotation Day” means, with respect to any Eurocurrency Borrowing and
any Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

          “Redeemable Preferred Stock” of any Person means any Equity Interest
issued by such Person which is at any time prior to the Maturity Date either
(i) mandatorily redeemable (by sinking fund or similar payments or otherwise) or
(ii) redeemable at the option of the holder thereof.

          “Register” has the meaning set forth in Section 9.04(c).

          “Regulations D, T, U and X” means Regulations D, T, U and X,
respectively, of the Board, and any successor regulations.

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
representatives and advisors of such Person and such Person’s Affiliates.

          “Required Lenders” means, at any time, Lenders having Credit Exposures
and unused Revolving Commitments representing more than 50% of the sum of the
total Credit Exposures and unused Revolving Commitments at such time.

          “Reset Date” has the meaning assigned to such term in Section 1.05.

          “Restricted Payment” means (i) any dividend or other distribution on
any Equity Interest of the Company (except dividends payable solely in Equity
Interests) or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of any Equity Interest of the Company (except Equity
Interests acquired upon the conversion thereof into other Equity Interests),
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Borrower or Subsidiary.

          “Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender set forth on Schedule 2.01 (or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment) to make Revolving Loans pursuant to Section 2.01(a), as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.23 and (c) reduced or
increased from time to time pursuant to assignments by

16

--------------------------------------------------------------------------------



or to such Lender pursuant to Section 9.04. The aggregate amount of the
Revolving Commitments on the date hereof is US$465,000,000.

          “Revolving Loan” means a loan made by a Lender pursuant to Section
2.01(a). Each Revolving Loan shall be (i) if denominated in a Designated Foreign
Currency, a Eurocurrency Loan or (ii) if denominated in US Dollars, a
Eurocurrency Loan or an ABR Loan.

          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

          “Securitization Debt” means the aggregate net outstanding paid,
directly or indirectly, by any funding source to a Subsidiary in respect of
accounts receivable or interests therein sold, conveyed, contributed or
transferred or pledged pursuant to the relevant securitization documents (it
being the intent of the parties that the amount of Securitization Debt at any
time approximate as closely as possible the principal amount of Debt that would
be outstanding under the definitive securitization documents as if the same were
structured as a secured lending agreement rather than an agreement providing for
the sale, conveyance, contribution to capital, transfer or pledge of the
receivables or interests therein.)

          “Security” has the meaning assigned to such term in Section 2(l) of
the Securities Act of 1933, as amended.

          “SPC” shall have the meaning assigned to such term in Section 9.04(h).

          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

          “Sterling” or “£”means the lawful money of the United Kingdom.

          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation or other entity of which equity securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the parent.

          “Subsidiary” means any subsidiary of the Company.

          “Subsidiary Guarantor” means (i) each Subsidiary listed on Schedule
1.01 and (ii) each Subsidiary that becomes a guarantor pursuant to Section 5.22.

          “Swiss Francs” means the lawful currency of Switzerland.

          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority including any interest, additions to tax or penalties applicable
thereto.

17

--------------------------------------------------------------------------------



          “Third Parties” means all lessees, sublessees, licensees and other
users of the Properties, excluding those users of the Properties in the ordinary
course of the Company’s or any Subsidiary’s business and on a temporary basis.

          “Total Assets” of any Person means, at any time, the total assets of
such Person, as set forth or reflected or as should be set forth or reflected on
the most recent balance sheet of such Person, prepared in accordance with GAAP.

          “Transactions” means the execution, delivery and performance by the
Borrowers of the Loan Documents, the borrowing of Revolving Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

          “Type”, when used in reference to any Revolving Loan or Borrowing,
refers to whether the rate of interest on such Revolving Loan, or on the
Revolving Loans comprising such Borrowing, is determined by reference to the
Adjusted LIBO Rate or the Alternate Base Rate.

          “US Dollars” or “US$” refers to lawful money of the United States of
America.

          “US Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in US Dollars, such amount, and (b) with respect to any
amount in any Designated Foreign Currency, the equivalent in US Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.05 using
the Exchange Rate with respect to such Designated Foreign Currency at the time
in effect under the provisions of such Section.

          “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001.

          “Wells Fargo” means Wells Fargo Bank, National Association, and its
successors and assigns.

          “Wholly Owned Subsidiary” means any Subsidiary all of the Equity
Interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by the Company.

          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

          “Yen” or “¥”means the lawful money of Japan.

          SECTION 1.02. Classification of Revolving Loans and Borrowings. For
purposes of this Agreement, Revolving Loans may be classified and referred to by
Type (e.g., a “Eurocurrency Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurocurrency Borrowing”).

          SECTION 1.03. Terms Generally; Construction.

          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such

18

--------------------------------------------------------------------------------



agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

          (b) All references herein to the Lenders or any of them shall be
deemed to include the Issuing Banks unless specifically provided otherwise or
unless the context otherwise requires.

          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

          SECTION 1.05. Exchange Rates.

          (a) Not later than 1:00 p.m., San Francisco time, on each Calculation
Date, the Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date with respect to each Designated Foreign Currency and (ii) give
notice thereof to the Lenders and the Company. The Exchange Rates so determined
shall become effective on the first Business Day immediately following the
relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date, and shall for all purposes of this Agreement (other
than Section 9.13 or any other provision expressly requiring the use of a
current Exchange Rate) be the Exchange Rates employed in converting any amounts
between US Dollars and Designated Foreign Currencies.

          (b) Not later than 5:00 p.m., San Francisco time, on each Reset Date
and each date on which Revolving Loans denominated in any Designated Foreign
Currency are made or are continued for a new Interest Period, the Administrative
Agent shall (i) determine the aggregate amount of the US Dollar Equivalent of
the principal amounts of the Revolving Loans denominated in Designated Foreign
Currencies then outstanding (after giving effect to any Revolving Loans
denominated in Designated Foreign Currencies made or repaid on such date) and
(ii) notify the Lenders and the Company of the results of such determination.

          SECTION 1.06. Redenomination of Certain Designated Foreign Currencies.

          (a) Each obligation of any party to this Agreement to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with

19

--------------------------------------------------------------------------------



any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

          (b) Without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and (i) without limiting the
liability of any Borrower for any amount due under this Agreement and
(ii) without increasing any Revolving Commitment of any Lender, all references
in this Agreement to minimum amounts (or integral multiples thereof) denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall, immediately
upon such adoption, be replaced by references to such minimum amounts (or
integral multiples thereof) as shall be specified herein with respect to
Borrowings denominated in Euro.

          (c) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

ARTICLE II

The Credits

          SECTION 2.01. Revolving Commitments.

          (a) Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Loans to the Borrowers from time to time during the
Availability Period in US Dollars or one or more Designated Foreign Currencies
in amounts that will not result in (i) such Lender’s Credit Exposure exceeding
its Revolving Commitment and (ii) the sum of the aggregate Credit Exposures
exceeding the aggregate Revolving Commitments.

          (b) Within the foregoing limits, and subject to the terms and
conditions set forth herein, any Borrower may borrow, prepay and reborrow
Revolving Loans.

          SECTION 2.02. Revolving Loans and Borrowings.

          (a) Each Revolving Loan shall be made as part of a Borrowing made by
the Lenders ratably in accordance with their respective Revolving Commitments.
The failure of any Lender to make any Revolving Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Revolving Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Revolving Loans as required
hereunder.

          (b) Subject to Section 2.13, (i) each Borrowing denominated in a
Designated Foreign Currency shall be comprised entirely of Eurocurrency Loans
and (ii) each Borrowing denominated in US Dollars shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the applicable Borrower may request in
accordance herewith. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Eurocurrency Loan; provided that any exercise of such option shall not affect
the obligation of any Borrower to repay such Eurocurrency Loan in accordance
with the terms of this Agreement.

20

--------------------------------------------------------------------------------



          (c) At the commencement of each Interest Period for any Borrowing,
such Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Commitments, or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurocurrency
Borrowings that are outstanding with different Interest Period termination
dates.

          (d) Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

          SECTION 2.03. Requests for Borrowings. To request a Borrowing, the
applicable Borrower, or the Company on behalf of the applicable Borrower, shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurocurrency Borrowing denominated in US Dollars, not later than 11:00 a.m.,
Local Time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurocurrency Borrowing denominated in a Designated Foreign
Currency, not later than 11:00 a.m., Local Time, four Business Days before the
date of the proposed Borrowing, or (c) in the case of an ABR Borrowing, not
later than 10:00 a.m., San Francisco time, the Business Day of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the applicable Borrower, or by the Company on behalf of the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

 

 

          (i) the Borrower requesting such Borrowing (or on whose behalf the
Company is requesting such Borrowing);

 

 

 

          (ii) the currency and aggregate principal amount of the requested
Borrowing;

 

 

 

          (iii) the date of the requested Borrowing, which shall be a Business
Day;

 

 

 

          (iv) whether the requested Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

 

 

          (v) in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

 

 

          (vi) the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected US
Dollars. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be (i) in the case of a Borrowing denominated in US
Dollars, an ABR Borrowing and (ii) in the case of a Borrowing denominated in a
Designated Foreign Currency, a Eurocurrency Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
that will make a Revolving Loan as part of

21

--------------------------------------------------------------------------------



the requested Borrowing of the details thereof and of the amount of such
Lender’s Revolving Loan to be made as part of the requested Borrowing.

          SECTION 2.04. [Reserved].

          SECTION 2.05. Letters of Credit.

          (a) General. Subject to the terms and conditions set forth herein, the
Company and any other Borrower that is a Domestic Subsidiary may request the
issuance (or the amendment, renewal or extension) of Letters of Credit
denominated in US Dollars for its own account, in a form reasonably acceptable
to the Administrative Agent and the relevant Issuing Bank, at any time and from
time to time from the Effective Date until the sooner of (i) the Maturity Date
and (ii) and the date of termination of the Revolving Commitments. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any Letter of Credit Document, the terms and conditions
of this Agreement shall control.

          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the relevant Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
enable the relevant Issuing Bank to prepare, amend, renew or extend such Letter
of Credit. If requested by the relevant Issuing Bank, such Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. No Issuing Bank shall be
under any obligation to issue, amend, renew or extend any Letter of Credit if:

 

 

 

          (i) after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall exceed $50,000,000 or (ii) the aggregate
Credit Exposures shall exceed the aggregate Revolving Commitments;

 

 

 

          (ii) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain the issuance,
amendment, renewal or extension of such Letter of Credit or any requirement of
law applicable to such Issuing Bank or any Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over it shall prohibit, or request that it refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon it with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuing Bank or any Lender is not
otherwise compensated) not in effect on the Effective Date, or any unreimbursed
loss, cost or expense which was not applicable, in effect or known to it as of
the Effective Date; or

 

 

 

          (iii) any Lender is at such time a Defaulting Lender or Downgraded
Lender hereunder, unless the Issuing Bank has entered into satisfactory
arrangements pursuant to Section 2.22 to eliminate its risk with respect to such
Lender.

22

--------------------------------------------------------------------------------



          (c) Expiration Date. Each Letter of Credit (other than the Existing
Letters of Credit) shall expire at or prior to the close of business on the
earlier of (i) the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (ii) the Maturity Date, provided, however, that a
Letter of Credit (other than an Existing Letter of Credit) may provide by its
terms, and on terms acceptable to the applicable Issuing Bank, for renewal for
successive periods of one year or less (but not beyond the Maturity Date) unless
and until the applicable Issuing Bank shall have delivered prior written notice
of nonrenewal to the beneficiary of such Letter of Credit no later than the time
specified in such Letter of Credit (which the applicable Issuing Bank shall do
only if one or more of the applicable conditions under Section 4.02 is not then
satisfied). Notwithstanding the foregoing, any Existing Letter of Credit may
provide by its terms, and on terms acceptable to applicable Issuing Bank, for
renewal for successive periods of thirteen months or less unless and until the
applicable Issuing Bank shall have delivered a notice of nonrenewal to the
beneficiary of such Existing Letter of Credit no later than the time specified
in such Existing Letter of Credit (or applicable Letter of Credit Document);
provided that the applicable Issuing Bank may deliver such notice of nonrenewal
in its sole discretion and no course of dealing or other circumstance shall
require such Issuing Bank to extend or renew any Existing Letter of Credit.

          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in the Letter of Credit issued by such Issuing Bank equal
to such Lender’s Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the relevant Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
relevant Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

          (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the relevant Borrower shall reimburse such LC
Disbursement by paying to the applicable Issuing Bank an amount equal to such LC
Disbursement not later than 2:00 p.m., San Francisco time (or 2:00 p.m.,
Charlotte, North Carolina time, in the case of any Existing Letter of Credit),
on the date that such LC Disbursement is made, if such Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., San Francisco time
(or 10:00 a.m., Charlotte, North Carolina time, in the case of any Existing
Letter of Credit), on such date, or, if such notice has not been received by
such Borrower prior to such time on such date, then not later than 2:00 p.m.,
San Francisco time (or 2:00 p.m., Charlotte, North Carolina time, in the case of
any Existing Letter of Credit), on (i) the Business Day that such Borrower
receives such notice, if such notice is received prior to 10:00 a.m., San
Francisco time (or 10:00 a.m., Charlotte, North Carolina time, in the case of
any Existing Letter of Credit), on the day of receipt, or (ii) the Business Day
immediately following the day that such Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the relevant Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Borrowing in an equivalent amount and, to the extent so financed,
the relevant Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the relevant Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from such Borrower in

23

--------------------------------------------------------------------------------



respect thereof and such Lender’s Percentage thereof. Promptly following receipt
of such notice, each Lender shall pay to the Administrative Agent its Percentage
of the payment then due from such Borrower, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the relevant Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Lenders and the
Issuing Banks as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse any Issuing Bank for any LC Disbursement
(other than the funding of ABR Loans as contemplated above) shall not constitute
a Revolving Loan and shall not relieve the relevant Borrower of its obligation
to reimburse such LC Disbursement.

          (f) Obligations Absolute. A Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the relevant Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
set-off against, such Borrower’s obligations hereunder. None of the
Administrative Agent, the Lenders or any Issuing Bank, or any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to a Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrowers to the extent
permitted by applicable law) suffered by such Borrower that are caused by such
Issuing Bank’s failure to exercise the agreed standard of care (as set forth
below) when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the relevant Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised the agreed
standard of care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the relevant Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

          (g) Disbursement Procedures. The relevant Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the relevant Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such

24

--------------------------------------------------------------------------------



notice shall not relieve such Borrower of its obligation to reimburse the
relevant Issuing Bank and the Lenders with respect to any such LC Disbursement.

          (h) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the relevant Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Loans;
provided that, if such Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

          (i) Replacement of any Issuing Bank. Any Issuing Bank may be replaced
at any time by written agreement among the Borrowers, the Administrative Agent
(whose consent shall not be unreasonably withheld), the replaced Issuing Bank
(so long as it is not a Defaulting Lender or a Downgraded Lender) and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of any Issuing Bank. At the time any such replacement shall
become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank in its capacity as such. From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

          (j) Cash Collateralization. If (i) any Event of Default shall occur
and be continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph or (ii) the Maturity Date shall have
occurred and Letters of Credit remain outstanding, each Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Issuing Banks and the Lenders (the “Cash
Collateral Account”), an amount in cash equal to the LC Exposure for the account
of such Borrower as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand presentment, protest or other notice of any kind, all of
which are expressly waived by the Borrowers, upon the occurrence of any
Bankruptcy Event. Each Borrower hereby grants to the Administrative Agent, for
the benefit of the Issuing Banks and the Lenders, a Lien upon and security
interest in such Cash Collateral Account and all amounts held therein from time
to time as security for LC Exposures for the account of such Borrower, and for
application to such Borrower’s reimbursement obligations as and when the same
shall arise. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
relevant Issuing Bank for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers, as applicable, for the LC Exposure
at such time or, if the maturity of the Revolving Loans has been

25

--------------------------------------------------------------------------------



accelerated (but subject to the consent of Lenders with LC Exposures
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement. If any Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived. Borrower agrees to take all
reasonable actions necessary on the Borrower’s part to preserve the tax-exempt
status of any tax-exempt bonds secured by any Letter of Credit, including but
not limited to making yield reduction payments on any investment earnings on
amounts in the Cash Collateral Account (but only as to such portion of the Cash
Collateral Account equal to the principal amount of any outstanding tax-exempt
bonds).

          (k) Existing Letters of Credit. The Borrowers and the Lenders agree
that, as of the Effective Date, each Existing Letter of Credit issued for the
account of any such Borrower and set forth on Schedule 2.05 on the Effective
Date will be deemed issued for the account of such Borrower under this Agreement
as a Letter of Credit.

          SECTION 2.06. Funding of Borrowings.

          (a) Each Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Revolving Loans available to the relevant
Borrower by promptly crediting the amounts so received, in like funds, to an
account of such Borrower maintained by the Administrative Agent, and designated
by such Borrower in the applicable Borrowing Request.

          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or in the case of an ABR
Loan, prior to 12:00 noon, San Francisco time, on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (x) the Federal Funds Effective Rate (in the
case of a Borrowing in US Dollars), or (y) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
a Borrowing in a Designated Foreign Currency), but not in excess of the interest
rate that would have applied to that Borrowing under the terms of this
Agreement. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Revolving Loan included in such
Borrowing.

          SECTION 2.07. Interest Elections.

          (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the relevant Borrower may elect to convert any Borrowing to a
Borrowing of a different Type and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section, provided that
no Eurocurrency Loan denominated in a Designated Foreign Currency may be
converted into an ABR Loan. A Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated

26

--------------------------------------------------------------------------------



ratably among the Lenders holding the Revolving Loans comprising such Borrowing,
and the Revolving Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding the foregoing, no Borrowing may be converted
to a Borrowing denominated in a different currency.

          (b) To make an election pursuant to this Section, a Borrower (or, in
the case of a Borrowing Subsidiary, the Company on its behalf) shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type and currency resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the relevant Borrower,
or by the Company on its behalf.

          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

 

 

          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

 

 

          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

 

 

          (iii) whether the resulting Borrowing is to be an ABR Borrowing or an
Eurocurrency Borrowing; and

 

 

 

          (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

          (e) If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing or irrevocable notice
of its intent to prepay such Borrowing as of the end of the applicable Interest
Period thereto, prior to 11:00 a.m., Local Time, three Business Days prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be deemed to be and shall be continued as a Eurocurrency Borrowing, with
an Interest Period of one month’s duration (unless such Borrowing is denominated
in any Designated Foreign Currency, in which case such Borrowing shall become
due and payable on the last day of such Interest Period). Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless

27

--------------------------------------------------------------------------------



repaid, each Eurocurrency Borrowing denominated in US Dollars shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

          SECTION 2.08. Termination and Reduction of Revolving Commitments.

          (a) Unless previously terminated, the Revolving Commitments shall
terminate on the Maturity Date.

          (b) Upon at least three Business Days’ prior irrevocable written
notice to the Administrative Agent, the Company may at any time terminate, or
from time to time reduce, the Revolving Commitments; provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of US$1,000,000 and in a minimum amount of US$5,000,000 and (ii) the
Company shall not terminate or reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of Revolving Loans in accordance with this
Agreement, the aggregate Credit Exposures would exceed the aggregate Revolving
Commitments.

          (c) The Company shall notify the Administrative Agent in writing of
any election to terminate or reduce the Revolving Commitments under
paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice pursuant to
this Section 2.08, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.

          SECTION 2.09. Repayment of Revolving Loans; Evidence of Debt.

          (a) Each Borrower hereby unconditionally promises, as to the Revolving
Loans made to it, to pay to the Administrative Agent for the account of each
Lender the then unpaid principal amount of each such Revolving Loan on the
Maturity Date.

          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Revolving Loan made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Revolving Loan made hereunder, the Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

          (d) The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Revolving Loans in accordance with the terms of this Agreement.

28

--------------------------------------------------------------------------------



          (e) Any Lender may request that Revolving Loans made by it be
evidenced by a promissory note. In such event, each Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Revolving Loans evidenced by such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 9.04) be represented
by one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

          SECTION 2.10. Prepayment of Revolving Loans.

          (a) Any Borrower shall have the right at any time and from time to
time to prepay any Borrowing of such Borrower in whole or in part, subject to
(i) prior notice in accordance with paragraph (c) of this Section and (ii) in
the case of a Eurocurrency Loan, reimbursement of any breakage costs if
prepayment occurs other than at the end of an Interest Period.

          (b) In the event and on each occasion that the aggregate Credit
Exposures exceed the aggregate Revolving Commitments, the Borrowers shall
promptly prepay Borrowings in an aggregate amount sufficient to eliminate such
excess, provided that, to the extent such excess amount is greater than the
aggregate principal amount of Revolving Loans outstanding immediately prior to
the application of such prepayment, the amount so prepaid shall be retained by
the Administrative Agent and held in the Cash Collateral Account as cover for
the LC Exposures, as more particularly described in Section 2.05(j), and
thereupon such cash shall be deemed to reduce the LC Exposures by an equivalent
amount.

          (c) The Company shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder not later than 11:00 a.m.,
Local Time, (i) in the case of the prepayment of any Borrowing denominated in US
Dollars, one Business Day, or (ii) in the case of the prepayment of any
Borrowing denominated in any Designated Foreign Currency, three Business Days
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Revolving Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

          SECTION 2.11. Fees.

          (a) Subject to Section 2.22, the Company agrees to pay to the
Administrative Agent, in US Dollars, for the account of the office (or
Affiliate) of each Lender from which such Lender would make Revolving Loans to
the Company in US Dollars hereunder (which office or Affiliate shall be
specified by each Lender in a notice delivered to the Administrative Agent prior
to the initial payment to such Lender under this paragraph), a facility fee,
which shall accrue at the Applicable Rate on the daily aggregate amount of the
Revolving Commitments of such Lender (whether used or unused) during the period
from and including the Effective Date to but excluding the date on which the
last of such Revolving Commitments terminates; provided that, if such Lender
continues to have any Credit Exposure after its Revolving Commitment terminate,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Credit Exposures from and including the date on which the last of its
Revolving

29

--------------------------------------------------------------------------------



Commitment terminates to but excluding the date on which such Lender ceases to
have any Credit Exposure. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year (commencing on
the first such date to occur after the date hereof), on the date on which the
Revolving Commitments terminate and on the Maturity Date; provided that any
facility fees accruing after the Maturity Date shall be payable on demand. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

          (b) Subject to Section 2.22, the Company agrees to pay (i) to the
Administrative Agent (or the Issuing Bank with respect to the Existing Letters
of Credit) for the account of each Lender a participation fee with respect to
its participations in Letters of Credit, which shall accrue at the same
Applicable Rate used from time to time to determine the interest rate applicable
to Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date hereof to but excluding the later
of the date on which such Lender’s Revolving Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, and (ii) to each Issuing
Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Company and such Issuing Bank on the average
daily amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure attributable to Letters of
Credit issued by such Issuing Bank, as well as each Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Accrued participation fees and
fronting fees shall be payable on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the date
hereof; provided that all such fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day); and provided further that,
notwithstanding the foregoing, with respect to the Existing Letters of Credit,
participation fees and fronting fees shall payable in advance on the first day
of January, April, July, and October of each year.

          (c) The Company agrees to pay to the Administrative Agent and the
Arrangers the fees described in the Fee Letter, on the terms, in the amount and
at the times set forth therein.

          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees, utilization fees, and participation fees, to the Lenders. Fees
paid shall not be refundable under any circumstances.

          SECTION 2.12. Interest.

          (a) The Revolving Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

          (b) The Revolving Loans comprising each Eurocurrency Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

          (c) Notwithstanding the foregoing, if any principal of or interest on
any Revolving Loan or any fee or other amount payable by any Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Revolving Loan, 2% per annum plus the rate otherwise applicable to such
Revolving Loan as provided in the preceding paragraphs

30

--------------------------------------------------------------------------------



of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

          (d) Accrued interest on each Revolving Loan shall be payable in
arrears on each Interest Payment Date for such Revolving Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Revolving
Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Revolving Loan shall be
payable on the effective date of such conversion.

          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling and
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

          SECTION 2.13. Alternate Rate of Interest; Illegality.

          (a) If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing denominated in any currency:

 

 

 

          (i) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

 

 

          (ii) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Revolving Loans (or its Revolving Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
such currency to, or continuation of any Borrowing denominated in such currency
as, a Eurocurrency Borrowing shall be ineffective and any Eurocurrency Borrowing
denominated in such currency that is requested to be continued (A) if such
currency is the US Dollar, shall be converted to an ABR Borrowing on the last
day of the Interest Period applicable thereto and (B) if such currency is a
Designated Foreign Currency, shall be repaid on the last day of the Interest
Period applicable thereto and (ii) any Borrowing Request for a Eurocurrency
Borrowing denominated in such currency (A) if such currency is the US Dollar,
shall be deemed a request for an ABR Borrowing and (B) if such currency is a
Designated Foreign Currency, shall be ineffective.

          (b) Notwithstanding any other provision in this Agreement, if, at any
time and from time to time, any Lender shall have determined in good faith that
any applicable law, rule or regulation or any interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental

31

--------------------------------------------------------------------------------



Authority (whether or not having the force of law), shall make it unlawful for
such Lender (or any of its lending offices) to honor it obligations hereunder to
make or maintain Revolving Loans in any jurisdiction (such jurisdiction, an
“Affected Jurisdiction”), such Lender will forthwith so notify the
Administrative Agent and the Company. Upon such notice, (i) each of such
Lender’s then outstanding Revolving Loans to any Borrower in such Affected
Jurisdiction shall automatically, on the expiration date of the respective
Interest Period applicable thereto (or, to the extent any such Revolving Loan
may not lawfully be maintained until such expiration date, upon such notice) be
repaid and (ii) the obligations of the affected Lender or Lenders to make or
maintain Revolving Loans into the Affected Jurisdiction and the rights of any
Borrower to request or continue any Revolving Loans of the affected Lender or
Lenders in such Affected Jurisdiction shall be suspended, until such Lender
shall have determined that the circumstances giving rise to such suspension no
longer exist and shall have so notified the Administrative Agent, and the
Administrative Agent shall have so notified the Company.

          SECTION 2.14. Increased Costs.

          (a) If any Change in Law shall:

 

 

 

          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

 

 

 

          (ii) impose on any Lender or any Issuing Bank or the London interbank
markets any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Eurocurrency Loan) or to increase the cost to such
Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

          (b) If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Revolving Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Company
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

          (c) A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive

32

--------------------------------------------------------------------------------



absent manifest error. The Company shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate any Lender or any Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

          SECTION 2.15. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.08(c) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.18, then, in any such event, each Borrower, as to any of the foregoing
events pertaining to such Borrower, shall compensate each Lender including, in
each of the foregoing cases, any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such loans or from fees payable to terminate the deposits from which
such funds were obtained. Such Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing. For
purposes of calculating amounts payable by any Borrower to Lenders under this
Section 2.15, each Lender shall be deemed to have funded each Eurocurrency Loan
made by it at the LIBO Rate used in determining the Adjusted LIBO Rate for such
loan by a matching deposit or other borrowing in the London interbank offered
market for a comparable amount and for a comparable period, whether or not such
Eurocurrency Loan was in fact so funded.

          SECTION 2.16. Taxes.

          (a) Any and all payments by or on account of any obligation of any
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if any Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Issuing Bank or the applicable Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

          (b) In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

          (c) Each Borrower shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of such
Borrower hereunder or under

33

--------------------------------------------------------------------------------



any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender or
by an Issuing Bank, or by the Administrative Agent on its own behalf or on
behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Company (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Company as will permit such payments to be
made without withholding or at a reduced rate; provided, that no Lender shall be
required to deliver any such documentation with respect to an exemption from or
reduction of withholding taxes imposed under the law of a jurisdiction other
than the United States of America unless the Company shall notify it of the
availability of such exemption or reduction and shall request the delivery of
such documentation.

          SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs; Recovery of Payments; Apportionment of Payments.

          (a) Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15, 2.16, 2.20 or 2.21 or otherwise) prior to 2:00 p.m., Local Time, on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to such account as it shall from time
to time specify at its offices specified in Section 9.01, or, in any such case,
at such other address as the Administrative Agent shall from time to time
specify in a notice delivered to the Company; provided that payments to be made
directly to any Issuing Bank, the Administrative Agent, the Arrangers or any
Lender as expressly provided herein and payments pursuant to Section 2.14,
Section 2.15, Section 2.16 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. Except as set forth in the
definition of “Interest Period”, if any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Revolving Loan (or of any
breakage indemnity in respect of any Revolving Loan) shall be made in the
currency of such Revolving Loan; all other payments hereunder and under each
other Loan Document shall be made in US Dollars. Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent

34

--------------------------------------------------------------------------------



to make such payment. Any amount payable by the Administrative Agent to one or
more Lenders in the national currency of a member state of the European Union
that has adopted the Euro as its lawful currency shall be paid in Euro.

          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
of the Revolving Loans and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements, as applicable, of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans or participations in LC Disbursements to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

          (d) Unless the Administrative Agent shall have received notice from
the Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
relevant Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the relevant Issuing Bank, as the case may be, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Lenders or
such Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at (i) the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (in the case of a
Borrowing in US Dollars) and (ii) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
a Borrowing in a Designated Foreign Currency).

          (e)     If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.06(b) or 2.17(d), then the Administrative Agent
may, in its discretion (notwithstanding any

35

--------------------------------------------------------------------------------



contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

          (f) Each Borrower agrees that to the extent such Borrower makes a
payment or payments to or for the account of the Administrative Agent, any
Lender or any Issuing Bank, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or similar state or federal law, common law or equitable
cause (whether as a result of any demand, settlement, litigation or otherwise),
then, to the extent of such payment or repayment, the Obligation intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been received.

          (g) If any amounts distributed by the Administrative Agent to any
Lender are subsequently returned or repaid by the Administrative Agent to any
Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by the Lender in question, or
pursuant to applicable requirements of law, such Lender will, promptly upon
receipt of notice thereof from the Administrative Agent, pay the Administrative
Agent such amount. If any such amounts are recovered by the Administrative Agent
from any Borrower, its representative or successor in interest or such other
Person, the Administrative Agent will redistribute such amounts to the Lenders
on the same basis as such amounts were originally distributed.

          (h) Notwithstanding any other provision of this Agreement or any other
Loan Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 9.2 or in respect of any sale of, collection from or other realization
upon all or any part of any collateral, pursuant to the exercise by the
Administrative Agent of its remedies shall be applied by the Administrative
Agent as follows:

 

 

 

          (i) first, to the payment of all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of the Administrative Agent in connection with
enforcing the rights of the Lenders under the Loan Documents and any protective
advances made by the Administrative Agent with respect to any collateral;

 

 

 

          (ii) second, to the payment of any fees owed to the Administrative
Agent hereunder or under any other Loan Document;

 

 

 

          (iii) third, to the payment of all reasonable and documented
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees irrespective of whether such fees are allowed
as a claim after the occurrence of a Bankruptcy Event) of each of the Lenders in
connection with enforcing its rights under the Loan Documents or otherwise with
respect to the Obligations owing to such Lender;

 

 

 

          (iv) fourth, to the payment of all of the Obligations consisting of
accrued fees and interest (including, without limitation, fees incurred and
interest accruing at the then applicable rate after the occurrence of a
Bankruptcy Event irrespective of whether a claim for such fees incurred and
interest accruing is allowed in such proceeding), and including with respect to
any Hedge Agreement between any Borrower and any Hedge Party (to the extent such
Hedge Agreement is permitted hereunder), any fees, premiums and scheduled
periodic payments due under such Hedge Agreement prior to any termination
thereof and any interest accrued thereon;

36

--------------------------------------------------------------------------------




 

 

 

          (v) fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding LC Disbursements and the
obligation to cash collateralize LC Exposure), and including with respect to any
Hedge Agreement between any Borrower and any Hedge Party (to the extent such
Hedge Agreement is permitted hereunder), any breakage, termination or other
payments due under such Hedge Agreement (other than payments described in clause
(iv) above) and any interest accrued thereon;

 

 

 

          (vi) sixth, to the payment of all other Obligations and other
obligations that shall have become due and payable under the Loan Documents or
otherwise and not repaid; and

 

 

 

          (vii) seventh, to the payment of the surplus (if any) to whomever may
be lawfully entitled to receive such surplus.

          In carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders or Hedge Parties in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively pursuant to
clauses (iii) through (vii) above, and (z) to the extent that any amounts
available for distribution pursuant to clause (v) above are attributable to the
issued but undrawn amount of outstanding Letters of Credit, such amounts shall
be held by the Administrative Agent to cash collateralize Letter of Credit
Exposure pursuant to Section 2.05(j). For purposes of applying amounts in
accordance with this Section, the Administrative Agent shall be entitled to rely
upon any Hedge Party that has entered into a Hedge Agreement with any Borrower
for a determination (which such Hedge Party agrees to provide or cause to be
provided upon request of the Administrative Agent) of the outstanding
Obligations owed to such Hedge Party under any such Hedge Agreement. Unless it
has actual knowledge (including by way of written notice from any such Hedge
Party) to the contrary, the Administrative Agent, in acting hereunder, shall be
entitled to assume that no Hedge Agreements or Obligations in respect thereof
are in existence between any Hedge Party and any Borrower.

          SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

          (a) If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Revolving Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

          (b) If (i) any Lender requests compensation under Section 2.14, (ii)
any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender is a Defaulting Lender or a Downgraded Lender or (iv) any
Lender has not consented to a consent, waiver or amendment to any Loan Document
requested by the Company or the Administrative Agent and that requires the
approval of the Required Lenders under Section 9.02(b) which is otherwise
approved by the Required Lenders, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall

37

--------------------------------------------------------------------------------



assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Revolving Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.

          SECTION 2.19. Borrowing Subsidiaries. On or after the Effective Date,
the Company may designate any Subsidiary of the Company as a Borrowing
Subsidiary by delivery to the Administrative Agent and the Lenders of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company, and
upon the date five Business Days following such delivery of the executed
Borrowing Subsidiary Agreement to the Administrative Agent and the Lenders, such
Subsidiary shall for all purposes of this Agreement be a Borrowing Subsidiary
and a party to this Agreement; provided that during such five Business Day
period, such Subsidiary may request a Borrowing pursuant to Section 2.03 if (x)
the date of the proposed Borrowing is outside of such five Business Day period
and (y) in the case of a proposed Eurocurrency Borrowing, such Subsidiary has
provided the Administrative Agent, for the benefit of the Lenders, an executed
LIBO Rate indemnity letter in form and substance reasonably acceptable to the
Administrative Agent. Upon the execution by the Company and delivery to the
Administrative Agent of a Borrowing Subsidiary Termination with respect to any
Borrowing Subsidiary, such Subsidiary shall cease to be a Borrowing Subsidiary
and a party to this Agreement; provided that no Borrowing Subsidiary Termination
will become effective as to any Borrowing Subsidiary (other than to terminate
such Borrowing Subsidiary’s right to make further Borrowings under this
Agreement) at a time when any principal of or interest on any Revolving Loan to
such Borrowing Subsidiary shall be outstanding hereunder. Promptly following
receipt of any Borrowing Subsidiary Agreement or Borrowing Subsidiary
Termination, the Administrative Agent shall send a copy thereof to each Lender.

          SECTION 2.20. Additional Reserve Costs.

          (a) If and so long as any Lender is required to make special deposits
with the Bank of England, to maintain reserve asset ratios or to pay fees, in
each case in respect of such Lender’s Eurocurrency Loans in any Designated
Foreign Currency, such Lender may require the relevant Borrower to pay,
contemporaneously with each payment of interest on each of such loans,
additional interest on such loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit D hereto.

          (b) If and so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of
such Lender’s Eurocurrency Loans in any Designated Foreign Currency, such Lender
may require the relevant Borrower to pay, contemporaneously with each payment of
interest on each of such Lender’s Eurocurrency Loans subject to such
requirements, additional interest on such loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such loan.

38

--------------------------------------------------------------------------------



          (c) Any additional interest owed pursuant to paragraph (a) or (b)
above shall be determined by the relevant Lender, which determination shall be
conclusive absent manifest error, and notified to the relevant Borrower (with a
copy to the Administrative Agent) at least five Business Days before each date
on which interest is payable for the relevant Revolving Loan, and such
additional interest so notified to the relevant Borrower by such Lender shall be
payable to the Administrative Agent for the account of such Lender on each date
on which interest is payable for such Revolving Loan.

          SECTION 2.21. Foreign Subsidiary Costs.

          (a) If the cost to any Lender of making or maintaining any Revolving
Loan to any Borrowing Subsidiary that is not named on the signature pages to
this Agreement is increased (or the amount of any sum received or receivable by
any Lender (or its applicable lending office) is reduced) by an amount deemed in
good faith by such Lender to be material, by reason of the fact that such
Borrowing Subsidiary is incorporated in, or conducts business in, a jurisdiction
outside the United States of America, such Borrowing Subsidiary shall indemnify
such Lender for such increased cost or reduction within 15 days after demand by
such Lender (with a copy to the Administrative Agent). A certificate of such
Lender claiming compensation under this paragraph and setting forth the
additional amount or amounts to be paid to it hereunder (and the basis for the
calculation of such amount or amounts) shall be conclusive in the absence of
manifest error.

          (b) Each Lender will promptly notify the Company and the
Administrative Agent of any event of which it has knowledge that will entitle
such Lender to additional interest or payments pursuant to paragraph (a) above,
but in any event within 45 days after such Lender obtains actual knowledge
thereof; provided that (i) if any Lender fails to give such notice within 45
days after it obtains actual knowledge of such an event, such Lender shall, with
respect to compensation payable pursuant to this Section 2.21 in respect of any
costs resulting from such event, only be entitled to payment under this
Section 2.21 for costs incurred from and after the date 45 days prior to the
date that such Lender does give such notice and (ii) each Lender will designate
a different applicable lending office, if, in the judgment of such Lender, such
designation will avoid the need for, or reduce the amount of, such compensation
and will not be otherwise disadvantageous to such Lender.

          SECTION 2.22. Defaulting Lenders, Downgraded Lenders. Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender or a Downgraded Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender or a Downgraded Lender:

          (a) facility fees shall cease to accrue on the unused portion of the
Revolving Commitment of any Defaulting Lender pursuant to Section 2.11(a);

          (b) the Revolving Commitment and the Credit Exposure of any Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

          (c) so long as any Lender is a Defaulting Lender or a Downgraded
Lender, no Issuing Bank shall be required to issue, extend, create, incur, amend
or increase any Letter of Credit unless such Issuing Bank has entered into
satisfactory arrangements with the Company or such Lender to eliminate such
Issuing Bank’s risk with respect to such Lender; and

39

--------------------------------------------------------------------------------



          (d) any amount payable to any Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.18(d)
but excluding Section 2.19(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the payment of any amounts owing by such
Defaulting Lender to any Issuing Bank hereunder, (iii) third, if so determined
by the Administrative Agent or requested by any Issuing Bank, to be held in such
account as cash collateral for future funding obligations of the Defaulting
Lender of any participating interest in any Letter of Credit, (iv) fourth, to
the funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent, (v) fifth, if so determined by the Administrative
Agent and the Company, held in such account as cash collateral for future
funding obligations of the Defaulting Lender of any Revolving Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or any
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or any Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction.

          SECTION 2.23. Increase in Revolving Commitments.

          (a) From time to time on and after the Effective Date and prior to the
date of termination of the Revolving Commitments, the Company may, upon at least
30 days notice to the Administrative Agent (which shall promptly provide a copy
of such notice to the Lenders), propose to increase the aggregate amount of the
Revolving Commitments by an amount which (i) is not less than $15,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof, with respect to
any such request and (ii) when aggregated with all prior and concurrent
increases in the Revolving Commitments pursuant to this Section 2.23, is not in
excess of $185,000,000, provided that at no time shall the aggregate Revolving
Commitments exceed $650,000,000. The Company may increase the aggregate amount
of the Revolving Commitments by (x) having another lender or lenders (each, an
“Additional Lender”) become party to this Agreement, (y) agreeing with any
Lender (with the consent of such Lender in its sole discretion) to increase its
Revolving Commitment hereunder (each, an “Increasing Lender”) or (z) a
combination of the procedures described in clauses (x) and (y) of this sentence;
provided that no Lender shall be obligated to increase its Revolving Commitment
without its consent.

          (b) Any increase in the Revolving Commitments pursuant to this Section
2.23 shall be subject to satisfaction of the following conditions:

 

 

 

          (i) Each of the representations and warranties contained in Article
III and in the other Loan Documents shall be true and correct in all material
respects, in each case on and as of such date of increase with the same effect
as if made on and as of such date, both immediately before and after giving
effect to such increase (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date);
and

 

 

 

          (ii) At the time of such increase, no Default shall have occurred and
be continuing or would result from such increase.

40

--------------------------------------------------------------------------------



          (c)  Upon the effective date of any increase in the amount of the
Revolving Commitments pursuant to this Section 2.23 (each, an “Additional
Commitment”):

 

 

 

          (i) Each Additional Lender or Increasing Lender shall enter into a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent pursuant to which such Additional Lender and/or Increasing
Lender shall, as of the effective date, undertake an Additional Commitment (or,
in the case of an Increasing Lender, pursuant to which such Increasing Lender’s
Revolving Commitment shall be increased in the agreed amount on such date) and
such Additional Lender shall thereupon become (or, if an Increasing Lender,
continue to be) a “Lender” for all purposes hereof; and

 

 

 

          (ii) Each of the existing Lenders shall assign to each Person
providing an Additional Commitment, and each such Person shall purchase from
each of the existing Lenders, Revolving Loans (together with accrued but unpaid
interest thereon), in an amount as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Revolving Loans will
be held by existing Lenders and the Person making the Additional Commitments
ratably in accordance with their Applicable Percentage after giving effect to
such Additional Commitments.

          (d) If any such Additional Lender is a Foreign Lender, such Additional
Lender shall deliver the forms required by Section 2.16(e).

          (e) This Section 2.23 shall supersede any provisions in Section 9.02
to the contrary. Notwithstanding any other provision of any Loan Document, the
Loan Documents may be amended by Administrative Agent and the Borrowers, if
necessary, to provide for terms applicable to each Additional Commitment.

ARTICLE III

Representations and Warranties

          The Company represents and warrants to the Lenders that:

          SECTION 3.01. Corporate Existence and Power. The Company, the
Borrowing Subsidiaries and the Subsidiary Guarantors are each corporations duly
organized, validly existing and in good standing under the laws of the
jurisdiction of their incorporation, are duly qualified to transact business in
every jurisdiction where, by the nature of its business, the failure to be so
qualified could have or cause a Material Adverse Effect, and have all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on their business as now conducted.

          SECTION 3.02. Corporate and Governmental Authorization; No
Contravention. The execution, delivery and performance by the Borrowers of this
Agreement and the other Loan Documents, and the execution by the Subsidiary
Guarantors of the Guarantee Agreement and the Indemnity, Subrogation and
Contribution Agreement (i) are within the Borrowers’ and the Subsidiary
Guarantors’ respective corporate powers, (ii) have been duly authorized by all
necessary corporate action, (iii) require no action by or in respect of or
filing with any governmental body, agency or official, (iv) do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the certificate of incorporation or by-laws of the Company or any Subsidiary
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Company or any of its Subsidiaries, and (v) do not result in
the creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

41

--------------------------------------------------------------------------------



          SECTION 3.03. Binding Effect. This Agreement has been duly executed
and delivered and constitutes a valid and binding agreement of the Borrowers
enforceable in accordance with its terms, and the other Loan Documents, when
executed and delivered in accordance with this Agreement, will constitute valid
and binding obligations of the Borrowers and the Subsidiary Guarantors party
thereto, enforceable in accordance with their respective terms, provided that
the enforceability hereof and thereof is subject in each case to general
principles of equity and to bankruptcy, insolvency and similar laws affecting
the enforcement of creditors’ rights generally.

          SECTION 3.04. Financial Information.

          (a) The audited balance sheet of the Company and the Consolidated
Subsidiaries as of October 31, 2008, and the related statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, reported on
by Ernst & Young LLP, and the unaudited balance sheets of the Company and the
Consolidated Subsidiaries as of January 30, 2009 and May 1, 2009 and the related
statements of income, shareholders’ equity and cash flows for the Fiscal
Quarters and portions of the Fiscal Year then ended, copies of all of which have
been delivered to each of the Lenders, fairly present, in conformity with GAAP,
the consolidated financial position of the Company and the Consolidated
Subsidiaries as of such dates and their results of operations and cash flows for
such periods.

          (b) Since October 31, 2008, there has been no Material Adverse Effect.

          (c) Neither (i) the board of directors of the Company or a committee
thereof has concluded that any financial statement previously furnished to the
Administrative Agent should no longer be relied upon because of an error, nor
(ii) has the Company been advised by its auditors that a previously issued audit
report or interim review cannot be relied on.

          SECTION 3.05. No Litigation. There is no action, suit or proceeding
pending, or to the knowledge of the Company threatened, against or affecting the
Company or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official which could have a Material Adverse Effect
or which in any manner draws into question the validity of or could impair the
ability of any Borrower or Subsidiary Guarantor to perform its obligations under
this Agreement or any of the other Loan Documents.

          SECTION 3.06. Compliance with ERISA.

          (a) The Company and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA.

          (b) Neither the Company nor any member of the Controlled Group has
incurred any Withdrawal Liability with respect to any Multiemployer Plan under
Title IV of ERISA, and no such liability is expected to be incurred.

          SECTION 3.07. Compliance with Laws; Payment of Taxes. The Company and
the Subsidiaries are in compliance in all material respects with all applicable
laws, regulations and similar requirements of Governmental Authorities, except
for the matters disclosed in Schedule 3.14, except where the failure to comply
would not have or cause a Material Adverse Effect. There have been filed on
behalf of the Company and its Subsidiaries all Federal, state and local income,
excise, property and other tax returns which are required to be filed by them
and all taxes due pursuant to such returns or pursuant to any assessment
received by or on behalf of the Company or any Subsidiary have been paid or are
being

42

--------------------------------------------------------------------------------



contested in good faith by appropriate proceedings. The charges, accruals and
reserves on the books of the Company and the Subsidiaries in respect of taxes or
other governmental charges are, in the opinion of the Company, adequate. United
States income tax returns of the Company and the Subsidiaries have been examined
and closed through the Fiscal Year ended October 28, 2005.

          SECTION 3.08. Subsidiaries. Each of the Subsidiaries is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, is duly qualified to transact business in every
jurisdiction where, by the nature of its business, such qualification is
necessary, and has all corporate powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except where the failure to qualify or have any such license,
authorization, consent or approval would not have or cause a Material Adverse
Effect. The Company has no Subsidiaries except for those Subsidiaries listed on
Schedule 3.08, or as described in a Compliance Certificate furnished pursuant to
Section 5.01(c), in each case which accurately sets forth each such Subsidiary’s
complete name and jurisdiction of incorporation. Each Domestic Material
Subsidiary on the date hereof is separately identified as such in Schedule 3.08
hereto.

          SECTION 3.09. Investment Company Act. Neither the Company nor any of
its Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

          SECTION 3.10. [Reserved].

          SECTION 3.11. Ownership of Property; Liens. Each of the Company and
its Consolidated Subsidiaries has title to its properties sufficient for the
conduct of its business, and none of such property is subject to any Lien except
as permitted in Section 5.08.

          SECTION 3.12. No Default. Neither the Company nor any of the
Consolidated Subsidiaries is in default under or with respect to any agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound which could have or cause a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

          SECTION 3.13. Full Disclosure. All information heretofore furnished by
the Company or any Subsidiary to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement or any transaction contemplated
hereby (including without limitation the information set forth in the
Information Memorandum) is, and all such information hereafter furnished by the
Company or any Subsidiary to the Administrative Agent or any Lender will be,
true, accurate and complete in every material respect or based on reasonable
estimates on the date as of which such information is stated or certified.

          SECTION 3.14. Environmental Matters.

          (a) Except for the matters disclosed in Schedule 3.14, neither the
Company nor any Subsidiary is subject to, or knows any basis for, any
Environmental Liability which could have or cause a Material Adverse Effect and
neither the Company nor any Subsidiary has been designated as a potentially
responsible party under CERCLA or under any state statute similar to CERCLA. To
the best knowledge of the Company, except for the matters disclosed in Schedule
3.14, none of the Properties has been identified on any current or proposed (i)
National Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any
list arising from a state statute similar to CERCLA.

          (b) Except for the matters disclosed in Schedule 3.14, no Hazardous
Materials have been or are being used, produced, manufactured, processed,
treated, recycled, generated, stored, disposed of,

43

--------------------------------------------------------------------------------



managed or otherwise handled at, or shipped or transported to or from the
Properties or are otherwise present at, on, in or under the Properties, or, to
the best of the knowledge of the Company, at or from any adjacent site or
facility, except for Hazardous Materials used or otherwise handled, to the best
knowledge of the Company, in the ordinary course of business in compliance with
all applicable Environmental Requirements, except where the failure to comply
would not have or cause a Material Adverse Effect.

          (c) Except for the matters disclosed in Schedule 3.14, the Company,
and each of its Affiliates, has procured all Environmental Authorizations
necessary for the conduct of its business, and, to the best knowledge of the
Company, is in compliance with all Environmental Requirements, Environmental
Authorizations and Environmental Judgments and Orders in connection with the
operation of the Properties and the Company’s, and its Affiliate’s, businesses,
except where the failure to comply could not have or cause a Material Adverse
Effect.

          SECTION 3.15. Equity Interests. All Equity Interests, debentures,
bonds, notes and all other securities of the Company and its Subsidiaries
presently issued and outstanding are validly and properly issued. All
outstanding securities (whether debt or equity) of the Company and its
Subsidiaries were registered under the federal and any applicable state
securities laws or were issued in transactions which were exempt from
registration under such laws; provided, that as to any Subsidiary acquired but
not created by the Company, the foregoing representation is made to the best of
the Company’s knowledge. The issued Equity Interests of the Company’s Wholly
Owned Subsidiaries are owned by the Company free and clear of any Lien or
adverse claim. At least a majority of the issued Equity Interests of each of the
other Subsidiaries (other than Wholly Owned Subsidiaries) is owned by the
Company, and all such Equity Interests owned by the Company are free and clear
of any Lien or adverse claim.

          SECTION 3.16. Margin Stock. Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Revolving Loan will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock, or be used for any purpose which violates, or which is
inconsistent with, the provisions of Regulations T, U or X.

          SECTION 3.17. Insolvency. After giving effect to the execution and
delivery of the Loan Documents and the making of the Revolving Loans under this
Agreement, no Borrower or Subsidiary Guarantor will be “insolvent,” within the
meaning of such term as defined in Section 101 of Title 11 of the United States
Code or Section 2 of the Uniform Fraudulent Transfer Act, or any other
applicable state law pertaining to fraudulent transfers, as each may be amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.

ARTICLE IV

Conditions

          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Revolving Loans and of the Issuing Banks to issue Letters of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic image scan

44

--------------------------------------------------------------------------------



transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

          (b) The Administrative Agent shall have received the favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Lindquist & Vennum, PLLP, special counsel for the Borrowers
and the Subsidiary Guarantors, substantially in the form of Exhibit C and
covering such other matters relating to the Borrowers, the Subsidiary
Guarantors, this Agreement, the other Loan Documents or the Transactions as the
Administrative Agent or the Required Lenders shall reasonably request. The
Borrowers hereby request such counsel to deliver such opinion.

          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each of the
Borrowers and the Subsidiary Guarantors, the authorization of the Transactions
and any other legal matters relating to the Borrowers, the Subsidiary
Guarantors, this Agreement, the other Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.

          (d) The Administrative Agent shall have received a certificate dated
as of the Effective Date and signed by a principal financial officer of the
Company, as to the satisfaction on the Effective Date of the conditions set
forth in clauses (a) and (b) of Section 4.02, provided that for purposes of this
Section 4.01(d) and the certificate to be delivered hereunder the exclusion of
the representations and warranties set forth in Sections 3.04(b), 3.05 and 3.14
contained in Section 4.02(a) shall not apply.

          (e) The Guarantee Agreement shall have been duly executed by the
parties thereto, shall have been delivered to the Administrative Agent and shall
be in full force and effect.

          (f) The Indemnity, Subrogation and Contribution Agreement shall have
been duly executed by the parties thereto, shall have been delivered to the
Administrative Agent and shall be in full force and effect.

          (g) All loans outstanding under the Existing Credit Agreements shall
have been repaid, together with all interest, fees and other amounts accrued
thereunder, and the commitments under the Existing Credit Agreements shall have
been terminated.

          (h) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Company or any Subsidiary hereunder or under any other Loan
Document.

          (i) The Lenders shall have received the balance of all upfront fees
agreed to by the Company and the Administrative Agent and required to be paid by
the Company.

          (j) After giving effect to the Effective Date and the initial
extensions of credit made thereon, the aggregate unutilized Revolving
Commitments shall not be less than $100,000,000.

          (k) The Administrative Agent shall have received such documentation
and information as is reasonably requested about the Borrowers and the
Subsidiary Guarantors in respect of applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.

45

--------------------------------------------------------------------------------



The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Revolving Loans and of the
Issuing Banks to issue Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) on or prior to July 30, 2009 (and, in the event such conditions
are not so satisfied or waived, the Revolving Commitments shall terminate at
such time).

          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Revolving Loan on the occasion of any Borrowing, and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

          (a) The representations and warranties of the Borrowers set forth in
this Agreement (other than those set forth in Sections 3.04(b), 3.04(c), 3.05
and 3.14) shall be true and correct on and as of the date of such Borrowing or
the date of such issuance, amendment, renewal or extension of a Letter of
Credit, as applicable.

          (b) At the time of and immediately after giving effect to such
Borrowing or such issuance, amendment, renewal or extension of a Letter of
Credit, no Default shall have occurred and be continuing.

          (c) With respect to each requesting Borrower that is a Foreign
Subsidiary, each Lender shall have submitted the completed and executed
documentation and had accepted by the relevant Governmental Authority such
documentation necessary for it be exempt from, or eligible for a reduction in,
withholding tax under the laws of the jurisdiction in which such Borrower is
located.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section. Each Lender agrees, at the request of any Borrower, to
promptly complete and execute all documentation specified in paragraph (c) of
this Section.

          SECTION 4.03. Initial Borrowing by each Borrowing Subsidiary. The
obligation of each Lender to make Revolving Loans and of the Issuing Banks to
issue Letters of Credit to any Borrowing Subsidiary (other than the Borrowing
Subsidiaries party hereto on the date hereof) is subject to the satisfaction of
the following conditions:

          (a) The Administrative Agent (or its counsel) shall have received such
Borrowing Subsidiary’s Borrowing Subsidiary Agreement, duly executed by all
parties thereto.

          (b) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Borrowing
Subsidiary, the authorization of the Transactions insofar as they relate to such
Borrowing Subsidiary and any other legal matters relating to such Borrowing
Subsidiary, its Borrowing Subsidiary Agreement or such Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.

ARTICLE V

Covenants

          Until the Revolving Commitments have expired or been terminated and
the principal of and interest on each Revolving Loan and all fees and other
amounts payable hereunder shall have been paid in

46

--------------------------------------------------------------------------------



full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Company covenants and agrees
with the Lenders that:

          SECTION 5.01. Information. The Company will deliver to each of the
Lenders:

          (a) as soon as available and in any event within 90 days after the end
of each Fiscal Year, a consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous fiscal year, all certified by Ernst & Young LLP or other independent
public accountants of nationally recognized standing, with such certification to
be free of exceptions and qualifications not acceptable to the Required Lenders;

          (b) as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, a consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related statements of income and cash flows for such
Fiscal Quarter and for the portion of the Fiscal Year ended at the end of such
Fiscal Quarter, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter and the corresponding portion of the previous
Fiscal Year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, GAAP and consistency by the chief financial officer,
the treasurer or the chief accounting officer of the Company;

          (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer, the treasurer or the chief accounting officer of the Company
substantially in the form of Exhibit E (a “Compliance Certificate”) (i) setting
forth in reasonable detail the calculations required to establish whether the
Company was in compliance with the requirements of Sections 5.03, 5.04, 5.06,
5.08, 5.11(d) and 5.21 on the date of such financial statements, (ii) stating
whether any Default exists on the date of such certificate and, if any Default
then exists, setting forth the details thereof and the action which the Company
is taking or proposes to take with respect thereto, (iii) containing the
certification required by Section 5.01(b), and (iv) listing any new Subsidiaries
not listed on Schedule 3.08 or in any prior Compliance Certificate;

          (d) simultaneously with the delivery of each set of annual financial
statements referred to in clause (a) above, a statement of the firm of
independent public accountants which reported on such statements to the effect
that nothing has come to their attention to cause them to believe that any
Default under any of Sections 5.03, 5.04 and 5.11(d) existed on the date of such
financial statements;

          (e) within five Domestic Business Days after the chief executive
officer, chief operating officer, chief financial officer, chief accounting
officer or treasurer of the Company becomes aware of the occurrence of any
Default, a certificate of the chief financial officer, treasurer or the chief
accounting officer of the Company setting forth the details thereof and the
action which the Company is taking or proposes to take with respect thereto;

          (f) promptly upon the mailing thereof to the shareholders of the
Company generally, copies of all financial statements, reports and proxy
statements so mailed;

          (g) promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Company shall have filed with the Securities and Exchange Commission;

47

--------------------------------------------------------------------------------



          (h) if and when the Company or any member of the Controlled Group (i)
gives or is required to give notice to the PBGC of any “reportable event” (as
defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA, a copy of such
notice; or (iii) receives notice from the PBGC under Title IV of ERISA of an
intent to terminate or appoint a trustee to administer any Plan, a copy of such
notice;

          (i) promptly after the Company knows of the commencement thereof,
notice of any litigation or other legal proceeding involving a claim against the
Company and/or any Subsidiary for US$10,000,000 or more in excess of amounts
covered in full by applicable insurance;

          (j) promptly upon receipt thereof, copies of any “management letter”
submitted to the Company by its certified public accountants in connection with
each annual, interim or special audit, and promptly upon completion thereof, any
response reports from the Company in respect thereof; and

          (k) from time to time such additional information regarding the
financial position or business of the Company and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

          Documents required to be delivered pursuant to this Sections 5.01(a),
(b) and (c) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date on which such documents are posted on
the Company’s behalf on IntraLinks, SyndTrak or another similar website, if any,
to which each of the Administrative Agent and each Lender has access. The
Administrative Agent shall have no obligation to request the delivery of, or to
maintain copies of, the documents referred to in the immediately preceding
sentence or to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

          SECTION 5.02. Inspection of Property, Books and Records. The Company
will (i) keep, and will cause each Subsidiary to keep, proper books of record
and account in which full, true and correct entries in conformity with GAAP
shall be made of all dealings and transactions in relation to its business and
activities; and (ii) permit, and will cause each Subsidiary to permit,
representatives of any Lender at such Lender’s expense prior to the occurrence
of an Event of Default and at the Company’s expense after the occurrence of an
Event of Default to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants. The Company agrees to
cooperate and assist in such visits and inspections, in each case at such
reasonable times and as often as may reasonably be desired.

          SECTION 5.03. Ratio of Consolidated Debt to Consolidated EBITDA. The
ratio of Consolidated Debt at any date to Consolidated EBITDA for the period of
four consecutive Fiscal Quarters ended on or most recently prior to such date
will not exceed the ratio of 3.50 to 1.00.

          SECTION 5.04. Interest Coverage Ratio. The ratio of Consolidated
EBITDA for the period of four consecutive Fiscal Quarters ended on or most
recently prior to any date of determination to Consolidated Interest Expense at
such date will not be less than the ratio of 4.00 to 1.00.

48

--------------------------------------------------------------------------------



          SECTION 5.05. Restricted Payments. The Company will not declare or
make any Restricted Payment during any Fiscal Year, except for stock repurchases
and dividends approved by the Board of Directors of the Company.

          SECTION 5.06. Loans or Advances. Neither the Company nor any of its
Subsidiaries shall make loans or advances to any Person except: (i) loans or
advances to employees not exceeding US$10,000,000 in the aggregate at any time
outstanding made in the ordinary course of business; (ii) deposits required by
government agencies or public utilities; (iii) loans or advances to any Borrower
or Subsidiary Guarantor; (iv) Prepaid Rebates; and (v) loans, advances or
deposits other than those permitted by clauses (i) through (iv) of this Section
not exceeding 10% of Consolidated Total Assets in the aggregate at any time
outstanding, provided that after giving effect to the making of any loans,
advances or deposits permitted by clause (i), (ii), (iii), (iv) or (v) of this
Section, no Default shall have occurred and be continuing.

          SECTION 5.07. Acquisitions. Neither the Company nor any of its
Subsidiaries shall make any Acquisitions, provided, that Permitted Acquisitions
may be made if, after giving effect thereto, no Default or Event of Default
would be caused thereby (giving effect to such Permitted Acquisitions on a pro
forma basis as to financial covenants as if they had occurred on each relevant
date or at the beginning of each relevant period).

          SECTION 5.08. Negative Pledge. Neither the Company nor any
Consolidated Subsidiary will create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it, except:

          (a) Liens existing on the date of this Agreement securing Debt
outstanding on the date of this Agreement in an aggregate principal amount not
exceeding US$10,000,000;

          (b) any Lien existing on any asset of any Person at the time such
Person becomes a Consolidated Subsidiary and not created in contemplation of
such event;

          (c) any Lien on any asset (other than Equity Interests or inventory)
securing Debt incurred or assumed for the purpose of financing all or any part
of the cost of acquiring or constructing such asset, provided that such Lien
attaches to such asset concurrently with or within 18 months after the
acquisition or completion of construction thereof;

          (d) any Lien on any asset of any Person existing at the time such
Person is merged or consolidated with or into the Company or a Consolidated
Subsidiary and not created in contemplation of such event;

          (e) any Lien existing on any asset prior to the acquisition thereof by
the Company or a Consolidated Subsidiary and not created in contemplation of
such acquisition;

          (f) Liens securing Debt owing by any Subsidiary to any Borrower or
Subsidiary Guarantor;

          (g) any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that (i) such Debt is not secured by any
additional assets, and (ii) the amount of such Debt secured by any such Lien is
not increased;

          (h) Liens incidental to the conduct of its business or the ownership
of its assets which (i) do not secure Debt and (ii) do not in the aggregate
materially detract from the value of its assets or materially impair the use
thereof in the operation of its business;

49

--------------------------------------------------------------------------------



          (i) any Lien on Excess Margin Stock;

          (j) any Lien incurred with respect to Securitization Debt permitted
under Section 5.21; and

          (k) Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt (other than Revolving Loans) in an aggregate principal
amount at any time outstanding which, together with the amount of Debt secured
by Liens permitted by the foregoing paragraphs (a) through (i), does not exceed
10% of Consolidated Total Assets.

          SECTION 5.09. Maintenance of Existence. The Company shall, and shall
cause each Subsidiary Guarantor and each other Borrower to, maintain its
corporate existence and carry on its business in substantially the same manner
and in substantially the same fields in which such business is now carried on,
except as permitted by Section 5.11.

          SECTION 5.10. Dissolution. None of the Company, any Subsidiary
Guarantor or any other Borrower shall suffer or permit dissolution or
liquidation either in whole or in part or redeem or retire any of its Equity
Interests or that of any Subsidiary that is a Borrower or Subsidiary Guarantor,
except (i) through a corporate reorganization permitted by Section 5.11 or (ii)
Restricted Payments permitted by Section 5.05.

          SECTION 5.11. Consolidations, Mergers and Sales of Assets. The Company
will not, nor will it permit any Material Subsidiary to, consolidate or merge
with or into, or sell, lease or otherwise transfer all or any substantial part
of its assets (other than Excess Margin Stock) to, any other Person, or
discontinue or eliminate any business line or segment, provided that (a) the
Company may merge with another Person if (i) such Person was organized under the
laws of the United States of America or one of its states, (ii) the Company is
the corporation surviving such merger and (iii) immediately after giving effect
to such merger, no Default shall have occurred and be continuing, (b) Material
Subsidiaries may merge with one another, or with and into the Company where the
Company is the Person surviving such merger, (c) Borrowers which are both
Domestic Subsidiaries and Subsidiary Guarantors may transfer assets among
themselves, (d) the foregoing limitation on the sale, lease or other transfer of
assets and on the discontinuation or elimination of a business line or segment
shall not apply to loans or advances permitted by Section 5.06 or prohibit,
during any Fiscal Quarter, transfers of assets or the discontinuance or
elimination of a business line or segment (in a single transaction or in a
series of related transactions) unless the aggregate assets to be so transferred
or utilized in a business line or segment to be so discontinued, when combined
with all other assets transferred (other than inventory and obsolete or surplus
property sold in the ordinary course of business), and all other assets utilized
in all other business lines or segments discontinued, during such Fiscal Quarter
and the immediately preceding three Fiscal Quarters contributed more than 20% of
Consolidated Operating Profits during the four consecutive Fiscal Quarters
immediately preceding such Fiscal Quarter and (e) the Company and any Subsidiary
Guarantor may sell inventory and obsolete or surplus property in the ordinary
course of business.

          SECTION 5.12. Use of Proceeds. The proceeds of the Revolving Loans
will be used only for the purposes referred to in the preamble to this
Agreement. No portion of the proceeds of the Revolving Loans will be used by the
Company or any Subsidiary (i) directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any Margin Stock in
a violation of Regulation U, or (ii) for any purpose in violation of any other
applicable law or regulation.

          SECTION 5.13. Compliance with Laws; Payment of Taxes.

          (a) The Company will, and will cause each of its Subsidiaries and each
member of the Controlled Group to, comply with applicable laws (including but
not limited to ERISA and

50

--------------------------------------------------------------------------------



Environmental Requirements), regulations and similar requirements of
Governmental Authorities (including but not limited to PBGC), except where the
necessity of such compliance is being contested in good faith through
appropriate proceedings diligently pursued. The Company will, and will cause
each of its Subsidiaries to, pay promptly when due all taxes, assessments,
governmental charges, claims for labor, supplies, rent and other obligations
which, if unpaid, might become a Lien against the property of the Company or any
Subsidiary, except liabilities being contested in good faith by appropriate
proceedings diligently pursued and against which the Company shall have set up
reserves in accordance with GAAP.

          (b) The Company shall not permit the aggregate complete or partial
withdrawal liability under Title IV of ERISA with respect to Multiemployer Plans
incurred by the Company and members of the Controlled Group to exceed
US$10,000,000 at any time. For purposes of this Section 5.13(b), the amount of
withdrawal liability of the Company and members of the Controlled Group at any
date shall be the aggregate present value of the amount claimed to have been
incurred less any portion thereof which the Company and members of the
Controlled Group have paid or as to which the Company reasonably believes, after
appropriate consideration of possible adjustments arising under Sections 4219
and 4221 of ERISA, it and members of the Controlled Group will have no
liability.

          SECTION 5.14. Insurance. The Company will maintain, and will cause
each of its Subsidiaries to maintain (either in the name of the Company or in
such Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all its Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar business.

          SECTION 5.15. Change in Fiscal Year. The Company will not change its
Fiscal Year without the consent of the Required Lenders.

          SECTION 5.16. Maintenance of Property. The Company shall, and shall
cause each Subsidiary to, maintain all of its material properties and assets in
good condition, repair and working order, ordinary wear and tear excepted.

          SECTION 5.17. Environmental Notices. The Company shall furnish to the
Lenders and the Administrative Agent prompt written notice of any Environmental
Liabilities, Environmental Notices and Environmental Judgments and Orders, and
of any pending, threatened or anticipated Environmental Proceedings, that relate
to the Company, any of its Subsidiaries or the Properties and that could
reasonably be expected to have or cause a Material Adverse Effect.

          SECTION 5.18. Environmental Matters. The Company shall conduct, and
cause each of its Subsidiaries to conduct, its operations and keep and maintain
its Properties in compliance with all Environmental Requirements, except where
the failure to so comply could not, individually or in the aggregate, reasonably
be expected to have or cause a Material Adverse Effect.

          SECTION 5.19. [Reserved].

          SECTION 5.20. Transactions with Affiliates. Neither the Company nor
any of its Subsidiaries shall enter into, or be a party to, any material
transaction with any Affiliate of the Company or such Subsidiary (which
Affiliate is not a Borrower or a Subsidiary Guarantor), except as permitted by
law and in the ordinary course of business and pursuant to reasonable terms no
less favorable to the Company or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person which is not an Affiliate.

51

--------------------------------------------------------------------------------



          SECTION 5.21. Limitation on Subsidiary Debt. The Company shall not
permit the outstanding principal amount of Debt of the Subsidiaries (other than
(i) Debt owed to any Borrower or Subsidiary Guarantor, (ii) $250,000,000 in
Securitization Debt and (ii) Debt owed under this Agreement or any other Loan
Document) at any time to exceed, in the aggregate, 10% of Consolidated Total
Assets.

          SECTION 5.22. Subsidiary Guarantors.

          (a) The Company shall cause each Domestic Material Subsidiary that is
not already a Subsidiary Guarantor to become a party to, and agree to be bound
by the terms of, the Guarantee Agreement and the Indemnity, Subrogation and
Contribution Agreement pursuant to an instrument in form and substance
satisfactory to the Administrative Agent executed and delivered to the
Administrative Agent by such Domestic Material Subsidiary as promptly as
practicable and in any event within 20 Domestic Business Days after the day on
which it becomes a Domestic Material Subsidiary or such later date reasonably
acceptable to the Administrative Agent. The Company shall also cause the items
specified in Sections 4.01(b) and (c) to be delivered to the Administrative
Agent concurrently with the instrument referred to above, modified appropriately
to refer to such instrument and such Domestic Material Subsidiary.

          (b) Once any Subsidiary becomes a Domestic Material Subsidiary and a
party to the Guarantee Agreement and the Indemnity, Subrogation and Contribution
Agreement, such Subsidiary thereafter shall remain a party to and a guarantor
under the Guarantee Agreement and the Indemnity, Subrogation and Contribution
Agreement without regard to the amount of its Total Assets on any day or
Operating Profits for any period.

ARTICLE VI

Events of Default

          SECTION 6.01. Events of Default. If one or more of the following
events (“Events of Default”) shall have occurred and be continuing:

          (a) any Borrower shall fail to pay when due any principal of any
Revolving Loan or any reimbursement obligation in respect of any LC Disbursement
or shall fail to pay any interest on any Revolving Loan within five Domestic
Business Days after such interest shall become due, or shall fail to pay any fee
or other Obligation (other than any Obligation under a Hedge Agreement to which
any Borrower and any Hedge Party are parties) payable hereunder within five
Domestic Business Days after such fee or other Obligation becomes due; or

          (b) the Company shall fail to observe or perform any covenant
contained in Section 5.01(e), 5.02(ii), 5.03, 5.04, 5.08, 5.09, 5.10 or 5.11; or

          (c) any Borrower shall fail to observe or perform any covenant or
agreement contained or incorporated by reference in this Agreement (other than
those covered by clause (a) or (b) above) or any other Loan Document for thirty
days after the earlier of (i) the first day on which the Company has knowledge
of such failure or (ii) written notice thereof has been given to the Company by
the Administrative Agent at the request of any Lender; or

          (d) any representation, warranty, certification or statement made or
deemed made by the Company in Article III of this Agreement, or by any
Subsidiary Guarantor in Section 8 of the Guarantee Agreement, or by the Company
or any other Borrower in any certificate, financial statement or other

52

--------------------------------------------------------------------------------



document delivered pursuant to this Agreement or any Loan Document shall prove
to have been incorrect or misleading in any material respect when made (or
deemed made); or

          (e) the Company or any Subsidiary shall fail to make any payment in
respect of Debt outstanding in an aggregate principal amount in excess of
US$10,000,000 (other than the Revolving Loans) when due or within any applicable
grace period; or

          (f) any event or condition shall occur which results in the
acceleration of the maturity of Debt of the Company or any Subsidiary in an
aggregate principal amount in excess of US$10,000,000 or the mandatory
prepayment, redemption, defeasance or purchase of such Debt by the Company (or
its designee) or such Subsidiary (or its designee) prior to the scheduled
maturity thereof, or enables (or, with the giving of notice or lapse of time or
both, would enable) the holders of such Debt or any Person acting on such
holders’ behalf to accelerate the maturity thereof or require the mandatory
prepayment, redemption, defeasance or purchase thereof prior to the scheduled
maturity thereof, without regard to whether such holders or other Person shall
have exercised or waived their right to do so; or

          (g) the Company or any Material Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally, or shall admit in writing its
inability, to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or

          (h) an involuntary case or other proceeding shall be commenced against
the Company or any Material Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Material Subsidiary under the
federal bankruptcy laws as now or hereafter in effect; or

          (i) the Company or any member of the Controlled Group shall fail to
pay when due any material amount which it shall have become liable to pay to the
PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans shall be filed under Title IV of ERISA by the Company, any member
of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or

          (j) one or more judgments or orders for the payment of money in an
aggregate amount in excess of US$10,000,000 shall be rendered against the
Company or any Subsidiary and the Company or such Subsidiary shall not discharge
the same in accordance with its terms or procure a stay of execution thereof
within 30 days from the date of entry thereof, and within such period of 30
days, or such longer period during which execution of such judgment shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal; or

53

--------------------------------------------------------------------------------



          (k) a federal tax lien shall be filed against the Company or any
Subsidiary under Section 6323 of the Code or a lien of the PBGC shall be filed
against the Company or any Subsidiary under Section 4068 of ERISA and in either
case such lien shall remain undischarged for a period of 25 days after the date
of filing; or

          (l) (i) any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
30% or more of the outstanding shares of the voting stock of the Company; or
(ii) as of any date a majority of the Board of Directors of the Company shall
consist of individuals who were not either (A) directors of the Company as of
the corresponding date of the previous year, (B) selected or nominated to become
directors by the Board of Directors of the Company of which a majority consisted
of individuals described in clause (A), or (C) selected or nominated to become
directors by the Board of Directors of the Company of which a majority consisted
of individuals described in clause (A) or individuals described in clause (B);
or

          (m) any provision of the Guarantee Agreement shall for any reason
cease to be valid and binding on any Subsidiary Guarantor, or any Subsidiary
Guarantor (or any Person acting on behalf of any Subsidiary Guarantor) shall
deny or disaffirm its obligations under the Guarantee Agreement; or

          (n) the Guarantee of the Company set forth in Article VIII shall cease
at any time to be in full force and effect, or the Company shall so assert in
writing, or the Company shall disaffirm or deny any of its Obligations hereunder
in writing.

then, and in every such event, the Administrative Agent shall, if requested by
the Required Lenders, by notice to the Company, take any or all of the following
actions, at the same or different times: (i) terminate the Revolving Commitments
and they shall thereupon terminate, (ii) declare the Revolving Loans (together
with accrued interest thereon) and all other Obligations payable hereunder and
under the other Loan Documents (but excluding any amounts owing under any Hedge
Agreement to which any Borrower and any Hedge Party are parties) to be, and the
Revolving Loans (together with all accrued interest thereon) and all other
amounts payable hereunder and under the other Loan Documents shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers, and
(iii) direct the Borrowers to deposit (and the Borrowers hereby agree, forthwith
upon receipt of notice of such direction from the Administrative Agent, to
deposit) with the Administrative Agent from time to time such additional amount
of cash as is equal to the LC Exposure then outstanding, such amount to be held
by the Administrative Agent in the Cash Collateral Account as security for the
LC Exposure as described in Section 2.05(j); provided that if any Event of
Default specified in clause (g) or (h) above occurs with respect to any
Borrower, without any notice to any Borrower or any other act by the
Administrative Agent or the Lenders, the Revolving Commitments shall thereupon
automatically terminate, the Revolving Loans (together with accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents shall automatically become immediately due and payable, and the
Administrative Agent shall be deemed to have made a demand for cash collateral
to the full extent permitted under Section 2.05(j) without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers. Notwithstanding the foregoing, the Administrative Agent shall have
available to it all other remedies at law or equity, and shall exercise any one
or all of them at the request of the Required Lenders.

          SECTION 6.02. Notice of Default. The Administrative Agent shall give
notice to the Company of any Default under Section 6.01(c) promptly upon being
requested to do so by any Lender and shall thereupon notify all the Lenders
thereof.

54

--------------------------------------------------------------------------------



ARTICLE VII

The Administrative Agent

          SECTION 7.01. Appointment and Authority. Each of the Lenders (for
purposes of this Article, references to the Lenders shall also mean the Issuing
Banks) hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as set forth in Section 7.06, the provisions of this Article are
solely for the benefit of the Administrative Agent and the Lenders, and no
Borrower shall have any rights as a third party beneficiary of any of such
provisions.

          SECTION 7.02. Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

          SECTION 7.03. Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:

          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 9.02and 6.01) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent by a Borrower or a Lender.

55

--------------------------------------------------------------------------------



          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

          SECTION 7.04. Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Revolving Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the relevant Issuing Bank, the Administrative Agent may presume that
such condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Revolving Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

          SECTION 7.05. Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

          SECTION 7.06. Resignation of Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly,

56

--------------------------------------------------------------------------------



until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

          SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

          SECTION 7.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, syndication agent or other agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

          SECTION 7.09. Guaranty Matters.

          (a) The Administrative Agent is hereby authorized on behalf of the
Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time (but without any obligation) to take any action with
respect to any collateral that may be deemed by the Administrative Agent in its
discretion to be necessary or advisable to perfect and maintain perfected the
Liens upon any such collateral granted pursuant to any of the Loan Documents.

          (b) The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, (i) to release any Lien granted to or held by the
Administrative Agent upon any collateral (A) upon termination of the Revolving
Commitments, termination, expiration or cash collateralization of all
outstanding Letters of Credit and payment in full of all of the Obligations then
due and payable, (B) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition expressly permitted hereunder or
under any other Loan Document or to which the Required Lenders have consented in
writing or (C) otherwise pursuant to and in accordance with the provisions of
any applicable Loan Document, and (ii) to release any Subsidiary Guarantor from
its obligations under the Guarantee Agreement if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guarantee Agreement, pursuant to this Section 7.9(b).

57

--------------------------------------------------------------------------------



          SECTION 7.10. Issuing Bank. The provisions of this Article VII (other
than Section 7.02) shall apply to the Issuing Banks mutatis mutandis to the same
extent as such provisions apply to the Administrative Agent.

ARTICLE VIII

Guarantee

          In order to induce the Lenders to extend credit to the Borrowing
Subsidiaries hereunder and to induce the Issuing Banks to issue Letters of
Credit hereunder, the Company hereby irrevocably and unconditionally guarantees,
as a primary obligor and not merely as a surety, the Obligations of the
Borrowing Subsidiaries. The Company further agrees that the due and punctual
payment of the Obligations of the Borrowing Subsidiaries may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any Obligation.

          The Company waives presentment to, demand of payment from and protest
to any Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by and the Company
hereby waives any defense that it may now or hereafter have arising out of the
following: (a) the failure of any Lender or any Issuing Bank, as the case may
be, to assert any claim or demand or to enforce any right or remedy against any
Borrowing Subsidiary under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, any Borrowing Subsidiary Agreement
or any other Loan Document or agreement; (d) the failure or delay of any Lender
or any Issuing Bank, as the case may be, to exercise any right or remedy against
any other guarantor of the Obligations; (e) the failure of any Lender or any
Issuing Bank, as the case may be, to assert any claim or demand or to enforce
any remedy under any Loan Document or any other agreement or instrument; (f) any
default, failure or delay, willful or otherwise, in the performance of the
Obligations; or (g) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of the Company as a matter of law or equity or
which would impair or eliminate any right of the Company to subrogation.

          The Company further agrees that its guarantee hereunder constitutes a
promise of payment when due (whether or not any bankruptcy or similar proceeding
shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Lender or any Issuing Bank, as
the case may be, to any balance of any deposit account or credit on the books of
any Lender or any Issuing Bank, as the case may be, in favor of any Borrower or
Subsidiary Guarantor or any other Person.

          The obligations of the Company hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.

          The Company further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Lender or any Issuing Bank, as the case may be, upon the
bankruptcy or reorganization of any Borrower or otherwise.

58

--------------------------------------------------------------------------------



          In furtherance of the foregoing and not in limitation of any other
right which any Lender or any Issuing Bank may have at law or in equity against
the Company by virtue hereof, upon the failure of any Borrowing Subsidiary to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the Lenders or the relevant Issuing Bank in cash an amount
equal the unpaid principal amount of such Obligation. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than US Dollars and/or at a place of payment other than San Francisco and if, by
reason of any legal prohibition, disruption of currency or foreign exchange
markets, war or civil disturbance or other event, payment of such Obligation in
such currency or at such place of payment shall be impossible or, in the
judgment of any Lender, not consistent with the protection of its rights or
interests, then, at the election of such Lender, the Company shall make payment
of such Obligation in US Dollars (based upon the applicable Exchange Rate in
effect on the date of payment) and/or in San Francisco, and shall indemnify such
Lender or such Issuing Bank against any losses or expenses (including losses or
expenses resulting from fluctuations in exchange rates) that it shall sustain as
a result of such alternative payment.

          Upon payment in full by the Company of any Obligation of any Borrowing
Subsidiary, each Lender or each Issuing Bank shall, in a reasonable manner,
assign to the Company the amount of such Obligation owed to such Lender or such
Issuing Bank and so paid, such assignment to be pro tanto to the extent to which
the Obligation in question was discharged by the Company, or make such
disposition thereof as the Company shall direct (all without recourse to any
Lender or any Issuing Bank and without any representation or warranty by any
Lender or any Issuing Bank). Upon payment by the Company of any sums as provided
above, all rights of the Company against any Borrowing Subsidiary arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full of all the Obligations owed by such Borrowing Subsidiary to the Lenders
and the Issuing Banks.

ARTICLE IX

Miscellaneous

          SECTION 9.01. Notices.

          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

 

 

          (i) if to the Company, to it at 901 3rd Avenue South, Minneapolis, MN
55402, Attention of Tyler Treat, Treasurer, Telecopy No. (612) 486-7981;

 

 

 

          (ii) if to any Borrowing Subsidiary or Subsidiary Guarantor, to it in
care of the Company as provided in paragraph (a) above;

 

 

 

          (iii) if to the Administrative Agent, to it at Wells Fargo Bank,
National Association, 201 Third Street, 8th Floor, San Francisco, CA 94103,
Attention: Agency Syndications Group, Telecopy No. (415) 512-9408;

59

--------------------------------------------------------------------------------




 

 

 

          (iv) if to Wells Fargo in its capacity as an Issuing Bank, to it at
Wells Fargo Bank, National Association, 90 S. 7th Street, Minneapolis, MN 55419,
MAC Address: N9305-077, Attention: Ethel Phillips, Telecopy No. (612) 667-0803;

 

 

 

          (v) if to Wachovia Bank, National Association in its capacity as an
Issuing Bank, to it at: Wachovia Bank, National Association, a Wells Fargo
Company, Domestic Trade Operations, Standby Letters of Credit Center of
Excellence, 401 Linden Street, 1st Floor, Mail Code NC 6034, Winston-Salem, NC,
27101 Telecopy No. (336) 735-0950;with a copy to: Wells Fargo Bank, National
Association, 90 S. 7th Street, Minneapolis, MN 55419, MAC Address: N9305-077,
Attention: Ethel Phillips, Telecopy No. (612) 667-0803;

 

 

 

          (vi) if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

                    Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communication pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications to the Lenders sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or other communications to the Lenders posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

          SECTION 9.02. Waivers; Amendments.

          (a) No failure or delay by the Administrative Agent, any Lender or any
Issuing Bank in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Lenders and the Issuing Banks hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Borrower or Subsidiary Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Revolving Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

60

--------------------------------------------------------------------------------



          (b) Subject to Section 2.22, neither this Agreement nor any of the
Loan Documents nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders (and, in the case of a Borrowing
Subsidiary Agreement, the applicable Borrowing Subsidiary); provided that no
such agreement shall (i) increase the Revolving Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any
Revolving Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Revolving Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Revolving
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or (vi) release the Company from its obligations under
Article VIII or release any of the Subsidiary Guarantors from their obligations
under the Guarantee Agreement without the consent of each Lender except as
provided in Section 9.15; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
any Issuing Bank hereunder without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be.

          SECTION 9.03. Expenses; Indemnity; Damage Waiver.

          (a) The Company shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and each of its Affiliates, including the
reasonable fees, charges and disbursements of Robinson, Bradshaw & Hinson, P.A.,
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with any Loan Document, including its rights under this Section, or
in connection with the Revolving Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Revolving Loans or
Letters of Credit.

          (b) The Company agrees to indemnify the Administrative Agent, each
Lender and each Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Revolving
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter

61

--------------------------------------------------------------------------------



of Credit) or any transaction in which such proceeds are used, (iii) any actual
or alleged presence or Environmental Release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Company or any of
its Subsidiaries or Affiliates, or any Environmental Liability related in any
way to the Company or any of its Subsidiaries or Affiliates or their respective
predecessors, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto and
(v) any civil penalty or fine assessed by OFAC against, and all reasonable costs
and expenses (including counsel fees and disbursements) incurred in connection
with defense thereof by, the Administrative Agent or any Lender as a result of
conduct of any Borrower that violates a sanction enforced by OFAC.; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are finally
determined by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

          (c) To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent or any Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.

          (d) To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the Transactions, any Revolving
Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including Intralinks,
SyndTrak or similar systems) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.

          SECTION 9.04. Successors and Assigns.

          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Lenders and the Issuing Banks) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

          (b) Any Lender may assign by novation to one or more assignees (other
than the Company or any Subsidiary) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Revolving Loans at the time owing to it); provided that

62

--------------------------------------------------------------------------------



(i) the Administrative Agent, the Issuing Banks and, except in the case of an
assignment to a Lender or an Affiliate of a Lender, the Company, must give their
prior written consent to such assignment, which consent shall not be
unreasonably withheld, (ii) except in the case of an assignment to a Lender or
an Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment, the amount of the Revolving Commitment
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than US$5,000,000 unless each of
the Company and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
US$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire; and provided further
that any consent of the Company otherwise required under this paragraph shall
not be required if a Default has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16, 2.20, 2.21 and
9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.

          (c) The Administrative Agent, acting for this purpose as an agent of
each Borrower, shall maintain at one of its offices in San Francisco, California
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amount of the Revolving Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Banks and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

          (d) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and promptly record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

          (e) Any Lender may, without the consent of any Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Revolving Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the

63

--------------------------------------------------------------------------------



other Lenders and the Issuing Banks shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15, 2.16, 2.20 and 2.21 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.

          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.14, 2.15, 2.16, 2.20 or 2.21 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.16
unless the Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(e) as though it were a Lender.

          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Company, the option to provide to the
Borrowers all or any part of any Revolving Loan that such Granting Lender would
otherwise be obligated to make to the Borrowers pursuant to this Agreement or
the option to participate in any Letter of Credit, as the case may be; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Revolving Loan or to participate in any Letter of Credit, (ii) nothing herein
shall relieve the Granting Lender of liability for the performance or
nonperformance by the SPC of the obligations of the Granting Lender under this
Agreement. The making of a Revolving Loan by an SPC or the participation by such
SPC in any Letter of Credit hereunder shall utilize the Revolving Commitment of
the Granting Lender to the same extent, and as if, such Revolving Loan were made
by such Granting Lender or such participation in a Letter of Credit were paid or
taken, as the case may be, by such Granting Lender. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any State thereof.
In addition, notwithstanding anything to the contrary contained in this Section
9.04, any SPC may (i) with notice to, but without the prior written consent of,
the Company and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Revolving Loans or
participations in Letters of Credit to the Granting Lender or to any financial
institution (consented to by the Company

64

--------------------------------------------------------------------------------



and Administrative Agent) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Revolving Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Revolving Loans or participations in any Letters of Credit to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC.

          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein or in any other Loan Document and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and thereto and shall survive the
execution and delivery of this Agreement and any other Loan Document and the
making of any Revolving Loans and issuance of any Letters of Credit, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Revolving Loan or any fee or any other amount payable under this Agreement or
any other Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Revolving Commitments have not expired or
terminated. The provisions of Sections 2.14, 2.15, 2.16, 2.20, 2.21 and 9.03 and
Article VII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Revolving Loans, the expiration or termination of the Revolving Commitments or
the Letters of Credit or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of any Borrower against any of and
all the obligations of such Borrower now or hereafter existing under this
Agreement held by such Issuing Bank or such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be contingent or unmatured or are owed to a branch or
office of such Lender or such Issuing Bank different

65

--------------------------------------------------------------------------------



from the branch or office holding such deposit or owing such obligation. The
rights of each Lender and each Issuing Bank under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender and such Issuing Bank may have.

          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.

          (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Lender or
any Issuing Bank may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Borrower or its
properties in the courts of any jurisdiction.

          (c) Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

          (d) Each party to this Agreement (including any Borrowing
Subsidiaries) irrevocably consents to service of process in the manner provided
for notices in Section 9.01. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

          SECTION 9.11. Construction. Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. Any Hedge Agreement

66

--------------------------------------------------------------------------------



between any Borrower and any Hedge Party is an independent agreement governed by
the writing provisions of such Hedge Agreement, which shall remain in full force
and effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms applicable to the Revolving Loans under this
Agreement, except as otherwise expressly provided in such Hedge Agreement, and
any payoff statement from the Administrative Agent relating to this Agreement
shall not apply to such Hedge Agreement except as expressly provided therein.

          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or any Hedge
Agreement to which any Borrower and any Hedge Party are parties or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty to any swap or derivative
transaction relating to the Company and its obligations, or any advisor of any
such counterparty, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any Issuing Bank on a nonconfidential basis from a source other than the
Company. For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Company; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

          SECTION 9.13. Conversion of Currencies.

          (a) If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto (including any Borrowing Subsidiary) agrees, to the
fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

          (b) The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency,

67

--------------------------------------------------------------------------------



such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Applicable Creditor against such loss. The
obligations of the Borrowers contained in this Section 9.13 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

          SECTION 9.14. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any
Revolving Loan, together with all fees, charges and other amounts which are
treated as interest on such Revolving Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Revolving Loan in accordance with applicable law, the rate of
interest payable in respect of such Revolving Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Revolving Loan but were not payable as a result of the operation
of this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Revolving Loans or periods shall be increased (but
not above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

          SECTION 9.15. Release of Subsidiary Guarantors. Notwithstanding any
contrary provision herein or in any other Loan Document, if all the Equity
Interests of any Subsidiary Guarantor owned by the Company and the Subsidiaries
shall be sold to one or more Persons (other than the Company or an Affiliate of
the Company) in a transaction permitted under this Agreement, and if the Company
shall request the release of such Subsidiary Guarantor from its obligations
under the Guarantee Agreement and the Indemnity, Subrogation and Contribution
Agreement and shall deliver to the Administrative Agent a certificate to the
effect that such release will comply with the terms of this Agreement, the
Administrative Agent, if satisfied that the applicable certificate is correct,
shall, without the consent of any Lender, execute and deliver all such
instruments, releases, or other agreements, and take all such further actions,
as shall be necessary to effectuate the release of such Subsidiary Guarantor and
shall promptly notify each Lender of such release.

          SECTION 9.16. USA Patriot Act. Each Lender and each Issuing Bank
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the names and addresses of
the Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with its requirements. The Borrowers shall promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations
including the USA Patriot Act.

          SECTION 9.17. No Fiduciary Relationship. The Company, on behalf of
itself and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company, its Subsidiaries and their respective Affiliates, on the one hand,
and the Administrative Agent, the Lenders and their respective Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, any Lender or any of their respective Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.

68

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

 

 

 

 

 

THE VALSPAR CORPORATION

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Treasurer

 

 

 

THE VALSPAR (SWITZERLAND) HOLDING CORPORATION AG

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

 

 

 

ENGINEERED POLYMER SOLUTIONS, INC.

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

 

 

 

VALSPAR FINANCE CORPORATION

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

VALSPAR COATINGS FINANCE CORPORATION

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

VALSPAR SOURCING, INC.

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

 

 

 

THE VALSPAR (UK) HOLDING CORPORATION LTD.

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

VALSPAR CREDIT CORPORATION

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

Tyler Treat

 

 

 

Title:

Authorized Signatory


--------------------------------------------------------------------------------




 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, an Issuing Bank, and a Lender

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

BANK OF AMERICA, N.A., as Syndication Agent and a Lender,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
an Issuing Bank,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as
Documentation Agent and a Lender,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Documentation Agent and a Lender,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Lender,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

COMMONWEALTH BANK OF AUSTRALIA, as a Lender,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

COMERICA BANK, as a Lender,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------



Schedule 1.01
Domestic Material Subsidiaries

Engineered Polymer Solutions, Inc.
Valspar Finance Corporation
Valspar Coatings Finance Corporation
Valspar Sourcing, Inc.
Valspar Credit Corporation

--------------------------------------------------------------------------------



Schedule 2.05
Existing Letters of Credit

 

 

 

 

 

 

 

Issuing Bank

 

Letter of Credit No.

 

Beneficiary

US$ Amount

 

 

 

 

 

 

 

  WACHOVIA BANK

 

  870-007349

 

FIRST CITIZENS BANK & TRUST CO

$4,500,000

  WACHOVIA BANK

 

  870-007356

 

FIRST CITIZENS BANK & TRUST CO

$8,000,000


--------------------------------------------------------------------------------




 

Schedule 3.08

Existing Subsidiaries

 

Engineered Polymer Solutions, Inc. (Delaware, USA)*

Valspar Refinish, Inc. (Mississippi, USA)

Valspar Finance Corporation (Minnesota, USA)*

Plasti-Kote Co., Inc. (Ohio, USA)

Valspar Coatings Finance Corporation (Minnesota, USA)*

Valspar Sourcing, Inc. (Minnesota, USA)*

Valspar Credit Corporation (Minnesota, USA)

Valspar Industries, LLC (Indiana, USA)

Valspar Holdings LLC (Minnesota, USA)

The Valspar FinCo Holdings LLC (Minnesota, USA)

Valspar Inc. (Ontario, Canada)

The Valspar Corporation Limitada (Brazil)

The Valspar (UK) FinCo Limited Partnership

The Valspar (UK) Holding Corporation Limited

The Valspar (UK) Corporation, Limited

Valspar Industries (UK) Limited

Anglo-Dutch Paint & Chemical Company Limited (UK)

Plasti-Kote Limited (UK)

Valspar Powder Coatings Limited (UK)

Powderstore Limited (UK)

Forton B.V. (Netherlands)

Dyflex B.V. (Netherlands)

Valspar b.v. (Netherlands)

The Valspar (Finland) Corporation Oy

Valspar Industries Europe Holdings C.V. (Netherlands)

The Valspar (Nantes) Corporation, S.A.S.

The Valspar (France) Corporation S.A.S.

The Valspar (Switzerland) Corporation AG

The Valspar (Spain) Corporation S.R.L.

The Valspar (Germany) GmbH

The Valspar GmbH (Austria)

Valspar Industries GmbH (Germany)

The Valspar (Italy) Corporation S.r.l.

The Valspar (H.K.) Corporation Limited (Hong Kong)

Valspar Hai Hong Company Limited (Hong Kong)

Valspar Hai Hong Coatings (Shenzhen) Company Limited (PRC)

Valspar (Australia) Holdings Pty Limited

Valspar (Australia) Acquisition Corporation Pty Limited

The Valspar (Australia) Corporation Pty Limited

Lilly Industries (Australia) Pty Limited

DeBeer Australasia Pty Limited (Australia)

Fiberglass Material Services Pty Ltd. (Australia)


--------------------------------------------------------------------------------




 

Schedule 3.08—page 2

 

The Valspar (New Zealand) Corporation, Ltd.

Valspar (South Africa) (Pty) Limited

The Valspar (South Africa) Corporation (Pty) Limited

The Valspar (Mauritius) Corporation Limited

Valspar Rock Company Limited (Japan)

The Valspar (Thailand) Corporation Limited

The Valspar (Singapore) Corporation Pte Limited

Valspar Mexicana, S.A. de C.V. (Mexico)

Valspar Aries Coatings S. De R.L. De C.V. (Mexico)

Valspar Servicios Administrativos S. A. De C.V. (Mexico)

PT Valspar Indonesia

Valspar Industries (Ireland) Ltd.

000 Valspar / Valspar LLC (Russia)

Dongguan Lilly Paint Industries Ltd. (PRC)

Lilly Industries (Shanghai) Ltd. (PRC)

The Valspar (Malaysia) Corp. Sdn Bhd

Lilly Industries (Cebu), Inc. (Philippines)

Valspar (Uruguay) Corporation S.A.

The Valspar (Vietnam) Corp. Ltd.

Spanyc Paints Joint Stock Company

The Valspar (Tianjin) Coatings Corporation Limited (PRC)

Valspar (Shanghai) Trading Co., Ltd. (PRC)

The Valspar (Asia) Corporation Limited (Hong Kong)

Valspar (Asia) Paints Holdings Limited (Hong Kong)

Valspar (Asia) Trading Holdings Limited (Hong Kong)

Valspar (Asia) Operations Holdings Limited (Hong Kong)

Valspar (Asia) Industrial Holdings Limited (Hong Kong)

Valspar Hong Kong Holdings Limited

Hua Run Paints Holdings Company Limited (Hong Kong)

Hua Run Paints Holdings Company Limited (Hong Kong)

Huarun Paints Co., Ltd. (Hong Kong)

Da Di Paints (HK) Co., Ltd. (Hong Kong)

Huarun Jie Xin Development Co., Ltd. (Hong Kong)

Huarun Trading (China) Co., Ltd. (Hong Kong)

Huarun Construction Service Co. Ltd. (Hong Kong)

Master Hua Decoration Co. Ltd. (Hong Kong)

Huarun Sales Service Co. Ltd. (Hong Kong)

Huarun Chain Sales (Hong Kong) Co. Ltd(Hong Kong)

Huarun Mader Co., Ltd. (Hong Kong)

Guandong Huarun Paints Company Limited (China)

Foshan Shunde Yueda Chemical Trading Company Limited(China)

Sincel Yueda (Shanghai) Paints Company Limited (China)

Shunde Jiexin Paints Company Limited (China)

Guangdong Yuegang Dadi Paints Company Limited (China)


--------------------------------------------------------------------------------




 

Schedule 3.08—page 3

 

Jinchuan Yueda (Beijing) Trading Company Limited (China)

Foshan Shunde Huarun Project Paints Trading Co., Ltd (China)

Valspar Yueda Coating (Foshan) Co., Ltd (China)

Foshan Shunde Huarun Paints Mft. Company Limited (China)

Foshan Shunde Master Hua Spraying Service Co. Ltd (China)

Foshan Shunde Huarun Chain Sales Company Limited (China)

Nanning Yuerun Trading Co., Ltd. (China)

Shaoxing Lipeng Trading Co., Ltd. (China)

Dongguan Huarun Paints Co., Ltd. (China)

Foshan Shunde Herun Yueda Spraying Service Co., Ltd. (China)

Tianjin Tiankuo Commerce & Trade Co., Ltd. (China)

Tianjin Haorunjia Commerce & Trade Co., Ltd. (China)

Qingdao Shunde Yueda Trading Co., Ltd. (China)

Zhengzhou Xinchuan Yueda Trading Co., Ltd. (China)

Nanjing Yuechuan Paints Co., Ltd. (China)

Lanzhou Xinchuan Yueda Commerce & Trade Co., Ltd. (China)

Jinan Jinchuan Yueda Trading Co., Ltd. (China)

Herun Yueda (Luoyang) Trading Co., Ltd. (China)

Dongguan Yuerun Yueda Trading Co., Ltd. (China)

Wuxi Yuechuan Trading Co., Ltd. (China)

Foshan Chanyue Trading Co., Ltd. (China)

Jiangxi Yuehong Chemical Co., Ltd. (China)

Shenzhen Herun Yueda Trading Co., Ltd. (China)

Taiyuan Yueda Trading Co., Ltd. (China)

Nanchang Hengrui Trading Co., Ltd. (China)

Shunde Dajinchuan Industrial Paints Company Limited (China)

 

*Domestic Material Subsidiaries


--------------------------------------------------------------------------------



Schedule 3.14
Environmental Matters

The Company is potentially a responsible party under CERCLA or state law at
several superfund sites, some of which matters have now been closed and of the
open matters, none of them has caused or is reasonably expected to cause a
Material Adverse Effect.

Remedial activities are underway at some of the Company or a Subsidiary’s
Properties, none of which is reasonably expected to cause a Material Adverse
Effect.

While the Company’s policy is to comply with Environmental Requirements as soon
as practical, there have been and may be occasions where compliance is delayed
by such factors as scheduling requirements of disposal companies, weather or
uncertainty as to specific compliance requirements. From time to time, the
Company contests in good faith the specific procedures or requirements for
compliance with Environmental Requirements.

--------------------------------------------------------------------------------



EXHIBIT A-1

[FORM OF]

          BORROWING SUBSIDIARY AGREEMENT dated as of [     ], 20[  ], among THE
VALSPAR CORPORATION, a Delaware corporation (the “Company”), [Name of Borrowing
Subsidiary], a [     ] corporation (the “New Borrowing Subsidiary”), and Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”).

          Reference is hereby made to the Three-Year Credit Agreement dated as
of June __, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Borrowing Subsidiaries
from time to time party thereto, the Lenders party thereto, Wells Fargo Bank,
National Association, as Administrative Agent and an Issuing Bank, Wachovia
Bank, National Association, as an Issuing Bank and Bank of America, N.A., as
Syndication Agent. Capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Revolving Loans to, and issue
Letters of Credit for the account of, the Borrowing Subsidiaries, and the
Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Borrowing Subsidiary. Each of the Company and the New
Borrowing Subsidiary represents and warrants that the representations and
warranties of the Company in the Credit Agreement relating to the New Borrowing
Subsidiary and this Agreement are true and correct on and as of the date hereof.
The Company and the New Borrowing Subsidiary represent and warrant that there is
no income, stamp, or other tax of any country, or any taxing authority thereof
or therein, in the nature of a withholding tax or otherwise, which is imposed on
any payment to be made by the New Borrowing Subsidiary pursuant to this
Agreement or the Credit Agreement, or is imposed in respect of the execution,
delivery or enforcement of this Agreement or the Credit Agreement. The Company
agrees that the Guarantee of the Company contained in the Credit Agreement will
apply to the Obligations of the New Borrowing Subsidiary. Upon execution of this
Agreement by each of the Company (and the execution and delivery of any other
documents reasonably requested by the Administrative Agent), the New Borrowing
Subsidiary and the Administrative Agent, the New Borrowing Subsidiary shall be a
party to the Credit Agreement and a “Borrowing Subsidiary” and a “Borrower” for
all purposes thereof, and the New Borrowing Subsidiary hereby agrees to be bound
by all provisions of the Credit Agreement. Upon execution of this Agreement by
each of the Company, the New Borrowing Subsidiary and the Administrative Agent,
the New Borrowing Subsidiary (if a Domestic Material Subsidiary) agrees to
become party to the Guarantee Agreement and the Indemnity, Subrogation and
Contribution Agreement.

          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their authorized officers as of the date first appearing
above.

 

 

 

 

 

THE VALSPAR CORPORATION

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:


--------------------------------------------------------------------------------




 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION., as Administrative Agent,

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:


--------------------------------------------------------------------------------



EXHIBIT A-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

Wells Fargo Bank, National Association,
as Administrative Agent
for the Lenders referred to below
201 Third Street, 8th Floor
San Francisco, CA 94103

[Date]

Ladies and Gentlemen:

          The undersigned, The Valspar Corporation (the “Company”), refers to
the Three-Year Credit Agreement dated as of June __, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Borrowing Subsidiaries from time to time party thereto,
the Lenders party thereto, Wells Fargo Bank, National Association, as
Administrative Agent and an Issuing Bank, Wachovia Bank, National Association,
as an Issuing Bank and Bank of America, N.A., as Syndication Agent. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

          The Company hereby terminates the status of [     ] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement.
[The Company represents and warrants that no Revolving Loans made to, or Letters
of Credit issued for the account of, the Terminated Borrowing Subsidiary are
outstanding as of the date hereof and that all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees or in respect of Letters
of Credit (and, to the extent notified by the Administrative Agent or any
Lender, any other amounts payable under the Credit Agreement) pursuant to the
Credit Agreement have been paid in full on or prior to the date hereof.] [The
Company acknowledges that the Terminated Borrowing Subsidiary shall continue to
be a Borrowing Subsidiary until such time as all Revolving Loans made to the
Terminated Borrowing Subsidiary shall have been repaid, no Letters of Credit
issued for the account of the Terminated Borrowing Subsidiary shall be
outstanding, and all amounts payable by the Terminated Borrowing Subsidiary in
respect of interest and/or fees or in respect of Letters of Credit (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings or request the Issuance of Letters of
Credit under the Credit Agreement.]

          THIS INSTRUMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

THE VALSPAR CORPORATION,

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:


--------------------------------------------------------------------------------



EXHIBIT B

[FORM OF]

ASSIGNMENT AND ASSUMPTION

          Reference is made to the Three-Year Credit Agreement dated as of June
__, 2009 (as amended, modified, supplemented or waived, the “Credit Agreement”),
among The Valspar Corporation, the Borrowing Subsidiaries from time to time
party thereto, the Lenders party thereto, Wells Fargo Bank, National
Association, as Administrative Agent and an Issuing Bank, Wachovia Bank,
National Association, as an Issuing Bank and Bank of America, N.A., as
Syndication Agent. Capitalized terms used but not defined herein shall have the
meanings specified in the Credit Agreement.

          1. The Assignor named below hereby sells and assigns, without recourse
to the Assignor, to the Assignee named below, and the Assignee hereby purchases
and assumes, without recourse to the Assignor, from the Assignor, effective as
of the Assignment Date set forth below, the interests set forth below in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Revolving Commitments of the
Assignor on the Assignment Date, and the Revolving Loans owing to the Assignor
which are outstanding on the Assignment Date. The Assignor represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any Lien.
The Assignee hereby acknowledges receipt of a copy of the Credit Agreement. From
and after the Assignment Date (i) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Assumption, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement.

          2. By executing and delivering this Assignment and Assumption, the
Assignor and the Assignee shall be deemed to confirm to and agree with each
other and the other parties hereto as follows: (i) the Assignor warrants that it
is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim created by the Assignor and that its Revolving
Commitment, and the outstanding balances of its Revolving Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth herein, (ii) except as set forth in (i) above, the Assignor
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Credit Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto, or the
financial condition of the Borrowers or any Subsidiary or the performance or
observance by the Borrowers or any Subsidiary of any of its obligations under
the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto; (iii) the Assignee represents and warrants
that it is legally authorized to enter into this Assignment and Assumption; (iv)
the Assignee confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements referred to in
Section 3.04(a) thereof or delivered pursuant to Section 5.01 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption; (v)
the Assignee will independently and without reliance upon the Administrative
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (vi)
the Assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (vii) the
Assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

--------------------------------------------------------------------------------



          3. This Assignment and Assumption is being delivered to the
Administrative Agent together with (i) if the Assignee is a Foreign Lender, any
documentation required to be delivered by the Assignee pursuant to Section
2.16(e) of the Credit Agreement, (ii) if the Assignee is not already a Lender
under the Agreement, an Administrative Questionnaire in the form provided by the
Administrative Agent and (iii) a processing and recordation fee in the amount of
$3,500.

          4. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Date of Assignment:
_____________________________________________________________

 

Legal Name of Assignor:
_________________________________________________________

 

Legal Name of Assignee:
_________________________________________________________

 

Assignee’s Address
for Notices: ___________________________________________________

 

Effective Date of Assignment (“Assignment Date”):
___________________________________


--------------------------------------------------------------------------------




 

 

 

 

 

Revolving Loan/Revolving
Commitment

 

Principal Amount Assigned

 

Percentage Assigned of
Revolving Commitment (set
forth, to at least 8 decimals), as a
percentage of the facility and the
aggregate Revolving
Commitments of all Lenders
thereunder

 

 


$



 


%



 

 

$

 

%

 

 

 

 

 


 

 

 

 

 

The terms set forth herein are

 

 

 

hereby agreed to:

 

Consent (if required):

 

 

 

 

 

 

 

 

_____________________, as Assignee

 

THE VALSPAR CORPORATION

 

 

 

 

 

 

 

 

 

 

by

 

 

by

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

_____________________, as Assignor

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

by

 

 

by

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:


--------------------------------------------------------------------------------



EXHIBIT C

FORM OF

OPINION OF LINDQUIST & VENNUM, PLLP

--------------------------------------------------------------------------------




 

 

(LINDQUIST&VENNUM LOGO) [a101080001_v1.jpg]

 

 

Minneapolis • Denver

 

 

Richard D. McNeil

4200 IDS Center

612-371-3266

80 South Eighth Street

rmcneil@lindquist.com

Minneapolis, MN 55402-2274

www.lindquist.com

Phone: (612) 371-3211

 

Fax: (612) 371-3207

June __, 2009

Wells Fargo Bank, National Association,
as Administrative Agent
201 Third Street
San Francisco, California 94103

The Lenders party to the Credit
Agreements referred to below

Ladies and Gentlemen:

          We have acted as special counsel for The Valspar Corporation, a
corporation organized under the laws of the State of Delaware (the “Company”),
and each of the domestic subsidiaries of the Company listed on Schedule A hereto
(together with the Company, the “Loan Parties”) in connection with extensions of
credit to the Company pursuant to a Three-Year Credit Agreement of even date
herewith (the “Credit Agreement”) between the Company, the lenders party thereto
(the “Lenders”), the Borrowing Subsidiaries party thereto (the “Borrowing
Subsidiaries”), Wells Fargo Bank, National Association, as Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent”) and an Issuing
Bank, Wachovia Bank, National Association, as an Issuing Bank, and Bank of
America, N.A., as Syndication Agent. The execution, delivery and performance by
the Company of the Loan Documents are sometimes hereinafter referred to as the
“Transactions”.

          This opinion is given to you pursuant to Section 4.01 of the Credit
Agreement. Capitalized terms defined in the Credit Agreement and not otherwise
defined herein shall have the meanings given those terms in the Credit
Agreement.

          We have examined originals or copies, certified or otherwise
identified to our satisfaction, of such documents, corporate records,
certificates of public officials and other instruments and have conducted such
other investigations of fact and law as we have deemed necessary or advisable
for purposes of this opinion. Without limiting the foregoing, we have examined
originals or copies, certified or otherwise identified to our satisfaction, of
the following documents (collectively, the “Loan Documents”):

 

 

 

 

(a)

the Credit Agreement;

 

 

 

 

(b)

the Guarantee Agreement; and

 

 

 

 

(c)

the Indemnity, Subrogation and Contribution Agreement.


--------------------------------------------------------------------------------



          We have assumed the authenticity of any document submitted to us an
original, the conformity to the original of any document submitted to us as a
copy and the authenticity of the originals of such documents, the genuineness of
all signatures, the legal capacity of natural persons, and the due
authorization, execution and delivery of the Credit Agreement by the Lenders. As
to questions of fact, we have relied upon the representations and warranties of
the Loan Parties in the Loan Documents or in certificates of the Company, its
officers or of public officials. Certain opinions expressed below as to factual
matters are qualified as being limited “to our knowledge” or by other words to
the same or similar effect. Such words, as used herein, mean that prior to or
during the course of this representation of the Loan Parties in connection with
the specific transactions contemplated by the Loan Documents, no contrary
information came to the attention of Richard D. McNeil, the attorney in our firm
who has represented the Loan Parties in connection with the transactions
contemplated by the Loan Documents and the preparation of this opinion. In
rendering such opinions, we have not conducted any independent investigation or
consulted with other attorneys in our firm with respect to the matters covered
thereby.

          Upon the basis of the foregoing, we are of the opinion that:

          1. Each of the Loan Parties (a) is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation as indicated on the attached Schedule A, and (b) has all requisite
power and authority to carry on its business as now conducted.

          2. The Transactions are within the Loan Parties’ corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action.

          3. Each of the Loan Documents has been duly executed and delivered by
each of the Loan Parties that is a party thereto and constitutes the legal,
valid and binding obligation of each such Loan Party enforceable against each
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

          4. The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (b)
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any of the Loan Parties or any order of any
Governmental Authority, (c) to our knowledge, will not violate or result in a
default under any indenture, agreement or other instrument binding upon any of
the Loan Parties or any of their assets, or give rise to a right thereunder to
require any payment to be made by any of the Loan Parties, and (d) to our
knowledge, will not result in the creation or imposition of any Lien (other than
any Liens created or arising under any Loan Documents) on any asset of any Loan
Party.

          5. To our knowledge, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or threatened
against or affecting the Company or any of the Subsidiaries (a) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (b) that involve the
Transactions.

          6. No Loan Party is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

--------------------------------------------------------------------------------



          7. The making of the Loans to the Company and the application of the
proceeds thereof by the Company pursuant to the terms of the Credit Agreement
will not violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

          8. A Minnesota State court or a federal court applying the choice of
laws principles prevailing under the laws of the State of Minnesota to which the
question is presented will give effect to the provisions in the Loan Documents
selecting the laws of the State of New York as the governing law thereof (except
as therein provided) and will apply such laws, rather than the laws of Minnesota
or any other state, to the construction and application thereof.

          9. None of the provisions of the Loan Documents will violate any law,
statute or regulation relating to usury and the use of counterpart copies of any
of the Loan Documents does not affect the enforceability of any of the Loan
Documents.

          We are admitted to practice only in the State of Minnesota and the
foregoing opinion is limited to the laws of the State of Minnesota, the
corporate laws of the State of Delaware and the Federal laws of the United
States of America. We have assumed for purposes of this opinion that New York
law is substantially equivalent to the laws of Minnesota with respect to the
opinions expressed herein.

          This opinion is given solely for the use and benefit of the Lenders,
the Administrative Agent, and each of their successors and assigns under the
Loan Documents in connection with the loans contemplated by the Credit Agreement
and may not be relied upon for any other purpose or by any other party or
entity.

Very truly yours,

--------------------------------------------------------------------------------



Schedule A to Opinion of Lindquist & Vennum, P.L.L.P.
dated June __, 2009

Engineered Polymer Solutions, Inc., a Delaware corporation
Valspar Finance Corporation, a Minnesota corporation
Valspar Coatings Finance Corporation, a Minnesota corporation
Valspar Sourcing, Inc., a Minnesota corporation
Valspar Credit Corporation, a Minnesota corporation

--------------------------------------------------------------------------------



EXHIBIT D

MANDATORY COSTS RATE

 

 

1.

Definitions

In this Exhibit:

 

 

 

“Act” means the Bank of England Act of 1998.

 

 

 

The terms “Eligible Liabilities” and “Special Deposits” have the meanings
ascribed to them under or pursuant to the Act or by the Bank of England (as may
be appropriate), on the day of the application of the formula.

 

 

 

“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.

 

 

 

“Fees Regulations” means, as appropriate, either:


 

 

 

 

 

 

(a)

the Banking Supervision (Fees) Regulations 1998; or

 

 

 

 

 

 

(b)

such regulations as from time to time may be in force, relating to the payment
of fees for banking supervision in respect of periods subsequent to January 1,
2000.

 

 

 

 

 

“FSA” means the Financial Services Authority.

 

 

 

 

 

Any reference to a provision of any statute, directive, order or regulation
herein is a reference to that provision as amended or re-enacted from time to
time.

 

 

 

 

2.

Calculation of the Mandatory Costs Rate

 

 

 

 

 

The Mandatory Costs Rate is an addition to the interest rate on each
Eurocurrency Loan or any other sum on which interest is to be calculated to
compensate the Lenders for the cost attributable to such Eurocurrency Loan or
such sum resulting from the imposition from time to time under or pursuant to
the Act and/or by the Bank of England and/or the FSA (or other United Kingdom
governmental authorities or agencies) of a requirement to place non-interest
bearing or Special Deposits (whether interest bearing or not) with the Bank of
England and/or pay fees to the FSA calculated by reference to the liabilities
used to fund the relevant Eurocurrency Loan or such sum.

 

 

 

 

 

The “Mandatory Costs Rate” will be the rate determined by the Administrative
Agent to be equal to the rate (rounded upward, if necessary, to the next higher
1/100 of 1%) resulting from the application of the following formula:

 

 

 

 

 

For Sterling:


 

 

 

 

 

 

 

 

XL + S(L-D) + F x 0.01

 

 

 

 

100-(X+S)

 

 

 

 

 

 

 

For other Designated Foreign Currencies:

 

 

 

 

 

 

 

 

F x 0.01

 

 

 

 

   300

 

 

 

 

 

 

 

where on the day of application of the formula


--------------------------------------------------------------------------------




 

 

 

 

X

is the percentage of Eligible Liabilities (in excess of any stated minimum) by
reference to which Wells Fargo Bank, National Association (“WFB”) is required
under or pursuant to the Act to maintain cash ratio deposits with the Bank of
England;

 

 

 

 

L

is the rate of interest (exclusive of Euro-Currency Margin and Mandatory Costs
Rate) payable on that day on the related Eurocurrency Loan or unpaid sum
pursuant to this Agreement;

 

 

 

 

F

is the rate of charge payable by WFB to the FSA pursuant to the Fees Regulations
and expressed in pounds per £1 million of the Fee Base of WFB;

 

 

 

 

S

is the level of interest-bearing Special Deposits, expressed as a percentage of
Eligible Liabilities, which WFB is required to maintain by the Bank of England
(or other United Kingdom governmental authorities or agencies); and

 

 

 

 

D

is the percentage rate per annum payable by the Bank of England to WFB on
Special Deposits.

 

 

 

 

(X, L, S and D are to be expressed in the formula as numbers and not as
percentages. A negative result obtained from subtracting D from L shall be
counted as zero.)

 

 

 

The Mandatory Costs Rate attributable to a Eurocurrency Loan or other sum for
any period shall be calculated at or about 11:00 A.M. (London time) on the first
day of such period for the duration of such period.

 

 

 

The determination of Mandatory Costs Rate by the Administrative Agent in
relation to any period shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.

 

 

3.

Change of Requirements

 

 

 

If there is any change in circumstance (including the imposition of alternative
or additional requirements) which in the reasonable opinion of the
Administrative Agent renders or will render the above formula (or any element
thereof, or any defined term used therein) inappropriate or inapplicable, the
Administrative Agent shall (with the written consent of the Company, which shall
not be unreasonably withheld) be entitled to vary the same. Any such variation
shall, in the absence of manifest error, be conclusive and binding on all
parties and shall apply from the date specified in such notice.


--------------------------------------------------------------------------------



EXHIBIT E

THE VALSPAR CORPORATION
COMPLIANCE CERTIFICATE

          Reference is made to the Three-Year Credit Agreement dated as of June
__, 2009 (as modified and supplemented and in effect from time to time, the
“Credit Agreement”) among The Valspar Corporation, the Borrowing Subsidiaries
from time to time party thereto, the Lenders party thereto, Wells Fargo Bank,
National Association, as Administrative Agent and an Issuing Bank, Wachovia
Bank, National Association, as an Issuing Bank and Bank of America, N.A., as
Syndication Agent. Capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement.

          Pursuant to Section 5.01[(a)/(b)] of the Credit Agreement,
[          ], the duly authorized [Chief Financial Officer/Treasurer/Chief
Accounting Officer] of The Valspar Corporation, hereby certifies that the
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of the Fiscal [Quarter/Year] ended [          ] and the related
statement of income, shareholders’ equity and statement of cash flows furnished
to each of the Lenders simultaneously herewith are fairly presented, prepared in
accordance with GAAP, applied on a basis consistent with the most recent audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries (subject to normal year-end adjustments).

          Pursuant to Section 5.01(c) of the Credit Agreement, [       ], the
duly authorized [Chief Financial Officer/Treasurer/Chief Accounting Officer] of
The Valspar Corporation, hereby (i) certifies to the Administrative Agent and
the Lenders that the information contained in the Compliance Check List attached
hereto is true, accurate and complete as of [    ], and that no Default or Event
of Default is in existence on and as of the date hereof and (ii) restates and
reaffirms that the representations and warranties contained in Article III of
the Credit Agreement are true on and as of the date hereof as though restated on
and as of this date.

 

 

 

 

 

 

THE VALSPAR CORPORATION,

 

 

 

 

 

 

 

by

 

 

 

 

Name:

[          ]

 

 

 

Title:

[Chief Financial

 

 

 

 

Officer/Treasurer/Chief

 

 

 

 

Accounting Officer]

 

 

 

 

 

 

Date:

 


--------------------------------------------------------------------------------



COMPLIANCE CHECK LIST
The Valspar Corporation

 

 

[ _______________ }

 

 

1.

Subsidiaries (Section 3.08)

 

 

 

The Company has no Subsidiaries except for those Subsidiaries listed on Schedule
3.08, or as described in the Compliance Certificate furnished pursuant to
Section 5.01(c), in each case which accurately sets forth each such Subsidiary’s
complete name and jurisdiction of incorporation.

 

 

 

New Subsidiaries not listed on Schedule 3.08 or in a prior Compliance
Certificate:


 

 

 

 

 

Domestic Subsidiaries

Name

Jurisdiction of Incorporation

 

 

Foreign Subsidiaries

Name

Jurisdiction of Incorporation


 

 

2.

Ratio of Consolidated Debt to Consolidated EBITDA (Section 5.03)

 

 

 

The ratio of Consolidated Debt at any date to Consolidated EBITDA for the period
of four consecutive Fiscal Quarters ended on or most recently prior to such date
will not exceed 3.50 to 1.00.


 

 

 

(a)

Consolidated Debt

Schedule - 2 $______________

 

 

 

(b)

Consolidated EBITDA

Schedule - 1 $______________

 

 

 

Actual Ratio of (a) to (b)

_______________

 

 

Maximum Ratio for Applicable Period

3.50 to 1.00


 

 

3.

Interest Coverage Ratio

 

 

 

The ratio of Consolidated EBITDA for the period of four consecutive Fiscal
Quarters ended on or most recently prior to any date of determination to
Consolidated Interest Expense at such date will not be less than the ratio of
4.00 to 1.00.


 

 

 

(a)

Consolidated EBITDA

Schedule - 1 $______________

 

 

 

(b)

Consolidated Interest Expense

Schedule - 3 $______________

 

 

 

(c)

Actual Ratio of (a) to (b)

_______________

 

 

 

Minimum Ratio for Applicable Period

4.00 to 1.00


--------------------------------------------------------------------------------




 

 

4.

Loans or Advances (Section 5.06)

 

 

 

Neither the Company nor any of its Subsidiaries shall make loans or advances to
any Person except: (i) loans or advances to employees not exceeding
US$10,000,000 in the aggregate at any time outstanding made in the ordinary
course of business; (ii) deposits required by government agencies or public
utilities; (iii) loans or advances to any Borrower or Subsidiary Guarantor; (iv)
Prepaid Rebates; and (v) loans, advances or deposits other than those permitted
by clauses (i) through (iv) of this Section not exceeding 10% of Consolidated
Total Assets in the aggregate at any time outstanding, provided that after
giving effect to the making of any loans, advances or deposits permitted by
clause (i), (ii), (iii), (iv) or (v) of this Section, no Default shall have
occurred and be continuing.


 

 

 

(a)

loans and advances to employees

$______________

 

 

 

 

Limitation

US$10,000,000

 

 

 

(b)

other loans and advances not permitted by clauses (i) through (iv), inclusive

$______________

 

 

 

 

10% of Consolidated Total Assets

$______________


 

 

5.

Negative Pledge (Section 5.08)

 

 

 

Neither the Company nor any Consolidated Subsidiary will create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:

 

 

 

          (a) Liens existing on the date of this Agreement securing Debt
outstanding on the date of this Agreement in an aggregate principal amount not
exceeding US$10,000,000;

 

 

 

          (b) any Lien existing on any asset of any corporation at the time such
corporation becomes a Consolidated Subsidiary and not created in contemplation
of such event;

 

 

 

          (c) any Lien on any asset (other than Equity Interests, Indebtedness
or inventory) securing Debt incurred or assumed for the purpose of financing all
or any part of the cost of acquiring or constructing such asset, provided that
such Lien attaches to such asset concurrently with or within 18 months after the
acquisition or completion of construction thereof;

 

 

 

          (d) any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Company or a Consolidated
Subsidiary and not created in contemplation of such event;

 

 

 

          (e) any Lien existing on any asset prior to the acquisition thereof by
the Company or a Consolidated Subsidiary and not created in contemplation of
such acquisition;

 

 

 

          (f) Liens securing Debt owing by any Subsidiary to any Borrower or
Subsidiary Guarantor;

 

 

 

          (g) any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not secured by any
additional assets, and (ii) the amount of such Debt secured by any such Lien is
not increased;


--------------------------------------------------------------------------------




 

 

 

          (h) Liens incidental to the conduct of its business or the ownership
of its assets which (i) do not secure Debt and (ii) do not in the aggregate
materially detract from the value of its assets or materially impair the use
thereof in the operation of its business;

 

 

 

          (i) any Lien on Excess Margin Stock;

 

 

 

          (j) any Lien incurred with respect to Securitization Debt permitted
under Section 5.21; and

 

 

 

          (k) Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt (other than Revolving Loans) in an aggregate principal
amount at any time outstanding which, together with the amount of Debt secured
by Liens permitted by the foregoing paragraphs (a) through (i), does not exceed
10% of Consolidated Total Assets.


 

 

Total Secured Debt

$______________

Consolidated Total Assets

$______________

10% of Consolidated Total Assets

$______________


 

 

6.

Consolidations, Mergers and Sales of Assets (Section 5.11(d))

 

 

 

The Company will not, nor will it permit any Subsidiary to, consolidate or merge
with or into, or sell, lease or otherwise transfer all or any substantial part
of its assets (other than Excess Margin Stock) to, any other Person, or
discontinue or eliminate any business line or segment, provided that the
foregoing limitation on the sale, lease or other transfer of assets and on the
discontinuation or elimination of a business line or segment shall not apply to
loans or advances permitted by Section 5.06 or prohibit, during any Fiscal
Quarter, a transfer of assets or the discontinuance or elimination of a business
line or segment (in a single transaction or in a series of related transactions)
unless the aggregate assets to be so transferred or utilized in a business line
or segment to be so discontinued, when combined with all other assets
transferred (other than inventory sold in the ordinary course of business), and
all other assets utilized in all other business lines or segments discontinued,
during such Fiscal Quarter and the immediately preceding three Fiscal Quarters
contributed more than 20% of Consolidated Operating Profits during the four
consecutive Fiscal Quarters immediately preceding such Fiscal Quarter.


 

 

 

(a)

Consolidated Operating Profits

$______________

 

 

 

(b)

20% of Consolidated Operating Profits

$______________

 

 

 

(c)

aggregate of assets transferred or utilized in discontinued business lines or
segments

$______________


 

 

 

7.

Limitation on Subsidiary Debt (Section 5.21)

 

 

 

 

The Company shall not permit the outstanding principal amount of Debt of the
Subsidiaries (other than (i) Debt owed to any Borrower or Subsidiary Guarantor,
(ii) $250,000,000 in Securitization Debt and (iii) Debt owed under this
Agreement or any other Loan Document) at any time to exceed, in the aggregate,
10% of Consolidated Total Assets.

 

 

 

 

(a)

outstanding principal amount of Debt of Subsidiaries (excluding (i) Debt owed to
any Borrower or Subsidiary Guarantor, (ii)


--------------------------------------------------------------------------------




 

 

 

 

 

 

$250,000,000 in Securitization Debt and (iii) Debt owed under the Credit
Agreement or any other Loan Document)

$______________

 

 

 

 

 

(b)

10% of Consolidated Total Assets

$______________

 

 

 

 

 

(c)

Outstanding amount of Securitization Debt

$______________


--------------------------------------------------------------------------------



Schedule - 1

EBITDA

 

 

 

 

 

 

(1)

Consolidated Net Income for:

 

 

 

 

 

 

 

 

 

 

 

________quarter________-________

 

$___________

 

 

 

________quarter________-________

 

$___________

 

 

 

________quarter________-________

 

$___________

 

 

 

________quarter________-________

 

$___________

 

 

 

 

 

 

 

 

 

Total

 

 

 

$___________


 

 

 

 

 

 

 

(2)

Additions to Consolidated Net Income, (to the extent taken into account in the
calculation of Consolidated Net Income):

 

 

 

 

 

 

 

 

 

(A)

Consolidated Interest Expense for:

 

 

 

 

 

 

 

 

 

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$___________


 

 

 

 

 

 

 

 

(B)

Taxes on income of the Company and its Consolidated Subsidiaries for:

 

 

 

 

 

 

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$___________


 

 

 

 

 

 

 

 

(C)

Sum of all depreciation expenses of the Company and its Consolidated
Subsidiaries for:

 

 

 

 

 

 

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$___________


 

 

 

 

 

 

 

 

(D)

Amortization expenses of the Company and its Consolidated Subsidiaries for:

 

 

 

 

 

 

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Total

 

 

 

$___________

 

 

 

 

 

 

 

 

(E)

Depletion expenses of the Company and its Consolidated Subsidiaries for:

 

 

 

 

 

 

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$___________


 

 

 

 

 

 

 

 

(F)

Extraordinary, unusual or non-recurring non-cash losses, including goodwill
impairment or amortization expense and non-cash losses from the sale, exchange,
transfer or other disposition of property of the Company or its Consolidated
Subsidiaries and the related tax effects in accordance with GAAP for:

 

 

 

 

 

 

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$___________


 

 

 

 

 

 

(G)

Total Additions to Net Income (Sum of Lines 2(A) – 2(F))

 

$___________

 

 

 

 

 

(3)

Net Income plus Additions (Sum of Line 1 and 2(G))

 

$___________


 

 

 

 

 

 

 

(4)

Reductions from Consolidated Net Income (to the extent taken into account in the
calculation of Consolidated Net Income).

 

 

 

 

 

(A)

The income of any Person (other than a wholly owned Subsidiary of the Company)
in which any Person other than the Company or any of its Consolidated
Subsidiaries has a joint interest or a partnership interest or other ownership
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Company or any of its Consolidated Subsidiaries by such
Person for:

 

 

 

 

 

 

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$___________


 

 

 

 

 

 

 

 

(B)

Gains from the sale, exchange, transfer or other disposition of property or
assets of the Company and its

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Consolidated Subsidiaries (other than inventory sold in the ordinary course of
business) during such period, and related tax effects in accordance with GAAP
for:

 

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$___________


 

 

 

 

 

 

 

 

(C)

Any other extraordinary, unusual or non-recurring gains or other income not from
the continuing operations of the Company and its Consolidated Subsidiaries
during such period, and related tax effects in accordance with GAAP for:

 

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$___________


 

 

 

 

 

 

 

 

(D)

the income of any Subsidiary of the Company to the extent that the declaration
or payment of dividends or similar distributions by that subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that subsidiary for:

 

 

 

 

 

 

 

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

________quarter________-________

 

$___________

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

$___________


 

 

 

 

 

 

(E)

Total Reductions from Net Income (Sum of Lines 4(A) – 4(D))

 

$___________

 

 

 

 

 

(5)

Total Consolidated EBITDA (Difference between Line 3 and Line 4(E)

 

$___________


--------------------------------------------------------------------------------



Schedule - 2

Consolidated Debt

 

 

 

Borrowed Money or Bonds, Debentures,

 

TOTAL

Notes or Similar Instruments

 

 

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

Total Borrowed Money

 

$___________

 

 

 

Capital Leases

 

 

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

Total Capital Leases

 

$___________

 

 

 

Reimbursement Obligations

 

 

 

 

$

 

 

$

 

 

$

 

 

 

Total Reimbursement Obligations

 

$___________

 

 

 

Guaranteed Obligations

 

 

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

Total Guaranteed Obligations

 

$___________

 

 

 

Securitization Debt

 

 

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

Total Securitization Debt

 

$___________


--------------------------------------------------------------------------------




 

 

 

 

 

Other Debt

 

 

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

Total Other Debt

 

$___________

 

 

 

Consolidated Debt

 

$___________

 

 


--------------------------------------------------------------------------------



Schedule - 3

Consolidated Interest Expense

 

 

 

Interest

 

 

 

 

 

 

 

$

 

 

$

 

 

$

 

 

$

 

 

 

Consolidated Interest Expense

 

$___________


--------------------------------------------------------------------------------



EXHIBIT F

[FORM OF GUARANTEE AGREEMENT]

          GUARANTEE AGREEMENT dated as of June __, 2009, among each of the
subsidiaries listed on Schedule I hereto (each such subsidiary individually a
“Guarantor”, and collectively the “Guarantors”) of THE VALSPAR CORPORATION, a
Delaware corporation (the “Company”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”) for the
Lenders (each as defined in the Credit Agreement referred to below).

          Reference is made to the Three-Year Credit Agreement dated as of June
__, 2009 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Borrowing Subsidiaries from time to
time party thereto, the lenders from time to time party thereto (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent and an Issuing
Bank, Wachovia Bank, National Association, as an Issuing Bank and Bank of
America, N.A., as Syndication Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

          The Lenders and the Issuing Bank, respectively, have agreed to make
Revolving Loans to and issue Letters of Credit for the account of the Borrowers,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Each of the Guarantors is a subsidiary of the Company and
acknowledges that it will derive substantial benefit from the making of the
Revolving Loans by the Lenders and the issuance of Letters of Credit by the
Issuing Bank. The obligations of the Lenders to make Revolving Loans and of the
Issuing Bank to issue Letters of Credit are conditioned on, among other things,
the execution and delivery by the Guarantors of a Guarantee Agreement in the
form hereof. As consideration therefor and in order to induce the Lenders to
make Revolving Loans and the Issuing Bank to issue Letters of Credit, the
Guarantors are willing to execute this Agreement.

          Accordingly, the parties hereto agree as follows:

          SECTION 1. Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Revolving
Loans made to each Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) all
payments required to be made by any Borrower under the Credit Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of LC Disbursements, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
any Borrower or any other Guarantor to the Lenders under the Credit Agreement or
any other Loan Document when and as due (all the obligations referred to in the
preceding clause being collectively called the “Obligations”). Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any Obligation.

          SECTION 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to any Borrower or to any Guarantor of any of the Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment (except notice to any Borrower to the extent required under Section
6.01 of the Credit Agreement). To the fullest extent permitted by applicable
law, the obligations of each Guarantor

--------------------------------------------------------------------------------



hereunder shall not be affected by (a) the failure of the Administrative Agent
or any Lender to assert any claim or demand or to enforce or exercise any right
or remedy against any Borrower or any other Guarantor under the provisions of
the Credit Agreement, any other Loan Document or otherwise, (b) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of this Agreement, any other Loan Document, any Guarantee or any
other agreement, including with respect to any other Guarantor under this
Agreement, (c) the failure of the Company or any Subsidiary to comply with
Section 5.22 of the Credit Agreement and Section 19 hereof or (d) the release of
any of the security held by or on behalf of the Administrative Agent or any
Lender.

          SECTION 3. Guarantee of Payment. Each Guarantor further agrees that
its guarantee constitutes a guarantee of payment when due and not of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any Lender to any of the security held for payment of the Obligations
or to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of any Borrower, any Guarantor or
any other person.

          SECTION 4. No Discharge or Diminishment of Guarantee. The obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any Lender to
assert any claim or demand or to enforce any remedy under the Credit Agreement,
any other Loan Document or any other instrument or agreement, by any waiver or
modification of any provision of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or that would otherwise operate as a discharge of any Guarantor as
a matter of law or equity (other than the indefeasible payment in full in cash
of all the Obligations).

          SECTION 5. Defenses of Borrower Waived. To the fullest extent
permitted by applicable law, each of the Guarantors waives any defense based on
or arising out of any defense of any Borrower or any Guarantor, the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower, other than the final
and indefeasible payment in full in cash of the Obligations. The Administrative
Agent may, at its election, foreclose on any security by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any other Guarantor or exercise any other
right or remedy available to them against any Borrower or any Guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully, finally and indefeasibly
paid in cash. Pursuant to applicable law, each of the Guarantors waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any Borrower or any other Guarantor or guarantor, as the case may be, or any
security.

          SECTION 6. Agreement to Pay; Subordination.

          (a) In furtherance of the foregoing and not in limitation of any other
right that the Administrative Agent or any Lender has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any Borrower or any
other Guarantor to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each

--------------------------------------------------------------------------------



Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent in cash the amount of such unpaid Obligations. Upon payment
by any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against the applicable Borrower or any Guarantor
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations. In addition, if there shall occur any Default or Event of
Default under paragraph (g) or (h) of Section 6.01 of the Credit Agreement, any
indebtedness of any Borrower or any Guarantor now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the prior payment in
full of the Obligations. If any amount shall erroneously be paid to any
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Borrower, such
amount shall be held solely for the benefit of the Lenders (and the Guarantors
shall have no legal, equitable or beneficial interest therein) and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Obligations, whether matured or unmatured, in accordance with the terms
of the Loan Documents.

          (b) Each Guarantor further agrees that if payment in respect of any
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than San Francisco and if, by reason of any legal prohibition,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the judgment of any Lender, not consistent
with the protection of its rights or interests, then, at the election of such
Lender, such Guarantor shall make payment of such Obligation in Dollars (based
upon the applicable Exchange Rate in effect on the date of payment) and/or in
San Francisco, and shall indemnify such Lender against any losses or expenses
(including losses or expenses resulting from fluctuations in exchange rates)
that it shall sustain as a result of such alternative payment.

           SECTION 7. Information. Each of the Guarantors assumes all
responsibility for being, and keeping, itself informed of the Borrowers’ and the
other Guarantors’ financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither the Administrative Agent nor any Lender will have any duty to
advise any of the Guarantors of information known to it or any of them regarding
such circumstances or risks.

          SECTION 8. Representations and Warranties, Agreements. Each of the
Guarantors represents and warrants as to itself that all representations and
warranties relating to it contained in any Loan Document to which it is a party
are true and correct in all material respects. Each of the Guarantors agrees
that the provisions of Section 2.17 of the Credit Agreement shall apply equally
to each Guarantor with respect to payments made by it hereunder.

          SECTION 9. Termination. The Guarantees made hereunder (a) shall
terminate when all the Obligations have been indefeasibly paid in full, no
Letters of Credit are outstanding and the Lenders have no further commitment to
lend under the Credit Agreement and (b) shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any Lender upon the bankruptcy or reorganization of any Borrower or any
Guarantor or otherwise. The Guarantees hereunder will also be released as
provided in Section 9.15 of the Credit Agreement.

          SECTION 10. Binding Effect; Several Agreement; Assignments. Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and permitted assigns of such party; and all
covenants, promises and agreements by or on behalf of the Guarantors that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and permitted assigns. This Agreement
shall become effective as to any

--------------------------------------------------------------------------------



Guarantor when a counterpart hereof executed on behalf of such Guarantor shall
have been delivered to the Administrative Agent, and a counterpart hereof shall
have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon such Guarantor and the Administrative Agent and their respective
successors and permitted assigns, and shall inure to the benefit of such
Guarantor, the Administrative Agent and the Lenders, and their respective
successors and permitted assigns, except that no Guarantor shall have the right
to assign its rights or obligations hereunder or any interest herein (and any
such attempted assignment shall be void). This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

          SECTION 11. Waivers; Amendment.

           (a) No failure or delay of the Administrative Agent or any Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and of the
Lenders hereunder and under the Credit Agreement are cumulative and are not
exclusive of any rights or remedies that such parties would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by any Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any Guarantor in any case shall entitle
such Guarantor to any other or further notice or demand in similar or other
circumstances.

           (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors with respect to which such waiver, amendment or modification
relates and the Administrative Agent, with the prior written consent of the
Lenders or the Required Lenders, as the case may be, if required under the
Credit Agreement.

          SECTION 12. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          SECTION 13. Notices. All communications and notices hereunder shall be
in writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given in care of
the Company.

          SECTION 14. Survival of Agreement; Severability.

          (a) All covenants, agreements, representations and warranties made by
the Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Administrative
Agent, the Issuing Bank and the Lenders and shall survive the making by the
Lenders of the Revolving Loans and the issuance by the Issuing Bank of Letters
of Credit regardless of any investigation made by the Administrative Agent, the
Issuing Bank or any Lender or on their behalf, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Revolving
Loan or any other fee or amount payable under this Agreement or any other Loan
Document or in respect of any Letter of Credit is outstanding and unpaid, the
Revolving Commitments have not been terminated or any Letter of Credit is
outstanding.

--------------------------------------------------------------------------------



          (b) In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

          SECTION 15. Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 10. Delivery of an executed signature page to this Agreement
by facsimile transmission shall be as effective as delivery of a manually
executed counterpart of this Agreement.

          SECTION 16. Rules of Interpretation. The rules of interpretation
specified in Section 1.03 of the Credit Agreement shall be applicable to this
Agreement.

          SECTION 17. Jurisdiction; Consent to Service of Process.

          (a) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final,
nonappealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against any
Guarantor or its properties in the courts of any jurisdiction.

          (b) Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any such New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 13. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

          SECTION 18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS

--------------------------------------------------------------------------------



REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.

          SECTION 19. Additional Guarantors. Pursuant to Section 5.22 of the
Credit Agreement, each Domestic Material Subsidiary of the Company that was not
in existence or was not such a Domestic Material Subsidiary on the date of the
Credit Agreement is required to enter into this Agreement as a Guarantor upon
becoming a Domestic Material Subsidiary. Upon execution and delivery after the
date hereof by the Administrative Agent and a Subsidiary of an instrument in the
form of Annex 1, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Agreement shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

          SECTION 20. Right of Setoff. If an Event of Default shall have
occurred and be continuing, the Administrative Agent, the Issuing Bank and each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other Debt
at any time owing by the Administrative Agent, the Issuing Bank or such Lender
to or for the credit or the account of any Guarantor against any or all the
obligations of such Guarantor now or hereafter existing under this Agreement and
the other Loan Documents held by the Administrative Agent, the Issuing Bank or
such Lender, irrespective of whether or not the Administrative Agent, the
Issuing Bank or such Lender shall have made any demand under this Agreement
(except to the extent required under Section 6.01 of the Credit Agreement) or
any other Loan Document and although such obligations may be contingent or
unmatured or are owed to a branch or office of the Administrative Agent, the
Issuing Bank or such Lender different from the branch or office holding such
deposits or owing such Debt, and in the event of any such set-off, the
Administrative Agent, the Issuing Bank or such Lender shall promptly give such
Guarantor notice thereof. The rights of the Administrative Agent and each Lender
under this Section 20 are in addition to other rights and remedies (including
other rights of setoff) which the Administrative Agent, the Issuing Bank or such
Lender may have.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

 

 

 

 

 

 

ENGINEERED POLYMER SOLUTIONS, INC.,

 

as a Guarantor,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

VALSPAR FINANCE CORPORATION,

 

as a Guarantor,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

VALSPAR COATINGS FINANCE CORPORATION,

 

as a Guarantor,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

VALSPAR SOURCING, INC., as a Guarantor,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

VALSPAR CREDIT CORPORATION, as a Guarantor,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------



SCHEDULE I to the
Guarantee Agreement

INITIAL GUARANTORS

 

 

 

 

 

Name of Guarantor

 

 

Jurisdiction of Organization

 

Engineered Polymer Solutions, Inc.

 

Delaware

Valspar Finance Corporation

 

Minnesota

Valspar Coatings Finance Corporation

 

Minnesota

Valspar Sourcing, Inc.

 

Minnesota

Valspar Credit Corporation

 

Minnesota


--------------------------------------------------------------------------------



ANNEX 1 to the
Guarantee Agreement

          SUPPLEMENT NO. [       ] dated as of [       ], to the Guarantee
Agreement dated as of June __, 2009, among each of the subsidiaries of THE
VALSPAR CORPORATION, a Delaware corporation (the “Company”), party thereto (each
such subsidiary individually a “Guarantor”, and collectively the “Guarantors”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”) for the Lenders (each as defined in the Credit Agreement
referred to below).

          A. Reference is made to the Three-Year Credit Agreement dated as of
June __, 2009 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Company, the Borrowing Subsidiaries from time
to time party thereto, the lenders from time to time party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent and
an Issuing Bank, Wachovia Bank, National Association, as an Issuing Bank and
Bank of America, N.A., as Syndication Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

          B. The Guarantors have entered into the Guarantee Agreement in order
to induce the Lenders to make Revolving Loans and the Issuing Bank to issue
Letters of Credit. Pursuant to Section 5.22 of the Credit Agreement, each
Domestic Material Subsidiary of the Company that was not in existence or not a
Domestic Material Subsidiary on the date of the Credit Agreement is required to
enter into the Guarantee Agreement as a Guarantor upon becoming a Domestic
Material Subsidiary. Section 19 of the Guarantee Agreement provides that
additional Subsidiaries of the Company may become Guarantors under the Guarantee
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary of the Company (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guarantee Agreement in order to induce
the Lenders to make additional Revolving Loans and the Issuing Bank to issue
additional Letters of Credit and as consideration for Revolving Loans previously
made and Letters of Credit previously issued.

          Accordingly, the Administrative Agent and the New Guarantor agree as
follows:

          SECTION 1. In accordance with Section 19 of the Guarantee Agreement,
the New Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Guarantee Agreement shall be deemed to
include the New Guarantor. The Guarantee Agreement is hereby incorporated herein
by reference.

          SECTION 2. The New Guarantor represents and warrants to the
Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

          SECTION 3. This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually
executed counterpart of this Supplement.

--------------------------------------------------------------------------------



          SECTION 4. Except as expressly supplemented hereby, the Guarantee
Agreement shall remain in full force and effect.

          SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

          SECTION 7. All communications and notices hereunder shall be in
writing and given as provided in Section 13 of the Guarantee Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
in care of the Company.

          SECTION 8. The New Guarantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, disbursements and other charges of
counsel for the Administrative Agent.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent
have duly executed this Supplement to the Guarantee Agreement as of the day and
year first above written.

 

 

 

 

 

 

[NAME OF NEW GUARANTOR], as a Guarantor,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------



EXHIBIT G

[FORM OF INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT]

          INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT, dated as of June
__, 2009, among THE VALSPAR CORPORATION, a Delaware corporation (the “Company”),
each of the subsidiaries of the Company listed on Schedule I hereto (each such
subsidiary individually a “Guarantor”, and collectively the “Guarantors”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”) for the Lenders (each as defined in the Credit Agreement
referred to below).

          Reference is made to the Three-Year Credit Agreement dated as of June
__, 2009 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Borrowing Subsidiaries from time to
time party thereto, the lenders from time to time party thereto (the “Lenders”),
Wells Fargo Bank, National Association, as Administrative Agent and an Issuing
Bank, Wachovia Bank, National Association, as an Issuing Bank and Bank of
America, N.A., as Syndication Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

          The Lenders and the Issuing Bank, respectively, have agreed to make
Revolving Loans to and issue Letters of Credit for the account of the Borrowers
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. The Guarantors have guaranteed such Revolving Loans and the
other Obligations (as defined in the Guarantee Agreement) of the Borrowers under
the Credit Agreement or any other Loan Document pursuant to the Guarantee
Agreement. The obligations of the Lenders to make Revolving Loans and of the
Issuing Bank to issue Letters of Credit are conditioned on, among other things,
the execution and delivery by the Company and the Guarantors of an agreement in
the form hereof.

          Accordingly, the Company, each Guarantor and the Administrative Agent
agree as follows:

          SECTION 1. Indemnity and Subrogation. In addition to all such rights
of indemnity and subrogation as the Guarantors may have under applicable law
(but subject to Section 3), the Company agrees that in the event a payment shall
be made on behalf of the Company (or on behalf of any other Borrower) by any
Guarantor under the Guarantee Agreement, the Company shall indemnify such
Guarantor for the full amount of such payment and the Company shall be
subrogated to the rights of such Guarantor to whom such payment shall have been
made to the extent of such payment.

          SECTION 2. Contribution and Subrogation. Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 3) that, in the event a
payment shall be made by any other Guarantor under the Guarantee Agreement to
satisfy a claim of the Administrative Agent or any Lender and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Company as provided in Section 1, the Contributing Guarantor shall indemnify
the Claiming Guarantor in an amount equal to the amount of such payment
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 12, the date of the Supplement
hereto executed and delivered by such Guarantor) and the denominator shall be
the aggregate net worth of all the Guarantors on the date hereof (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 12, the date
of the Supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 2 shall be subrogated to the rights of such Claiming Guarantor
under Section 1 to the extent of such payment.

          SECTION 3. Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 1 and 2
and all other rights of indemnity, contribution or

--------------------------------------------------------------------------------



subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations. No failure on the part
of the Company or any other Guarantor to make the payments required by Sections
1 and 2 (or any other payments required under applicable law or otherwise) shall
in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

          SECTION 4. Termination. This Agreement shall survive and be in full
force and effect so long as any Obligation is outstanding and has not been
indefeasibly paid in full in cash, any Lender has a further commitment to lend
under the Credit Agreement or any Letter of Credit is outstanding, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent, any Lender or any Guarantor upon the
bankruptcy or reorganization of any Borrower, any other Guarantor or otherwise.
Any Guarantor shall cease to be a party to this Agreement and to be bound hereby
at such time as it shall be released from its Guarantee in accordance with the
provisions of the Guarantee Agreement.

          SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          SECTION 6. No Waiver; Amendment.

          (a) No failure on the part of the Administrative Agent, any Lender or
any Guarantor to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by the Administrative Agent,
any Lender or any Guarantor preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. None of
the Administrative Agent, any Lender and the Guarantors shall be deemed to have
waived any rights hereunder unless such waiver shall be in writing and signed by
such parties.

          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Company, the Guarantors and the Administrative Agent, with the prior written
consent of the Lenders or the Required Lenders if required under the Credit
Agreement.

          SECTION 7. Notices. All communications and notices hereunder shall be
in writing and given as provided in the Guarantee Agreement and addressed as
specified therein.

          SECTION 8. Binding Agreement; Assignments. Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and permitted assigns of such party; and all covenants,
promises and agreements by or on behalf of the parties that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and permitted assigns. No Guarantor may assign or transfer any of its
rights or obligations hereunder (and any such attempted assignment or transfer
shall be void) without the prior written consent of the Required Lenders.
Notwithstanding the foregoing, at the time any Guarantor is released from its
obligations under the Guarantee Agreement in accordance with such Guarantee
Agreement and the Credit Agreement, such Guarantor will cease to have any rights
or obligations under this Agreement.

          SECTION 9. Survival of Agreement; Severability.

--------------------------------------------------------------------------------



          (a) All covenants and agreements made by the Company and each
Guarantor herein and in the certificates or other instruments prepared or
delivered in connection with this Agreement or the other Loan Documents shall be
considered to have been relied upon by the Administrative Agent, the Issuing
Bank, the Lenders and each Guarantor and shall survive the making by the Lenders
of the Revolving Loans and the issuance by the Issuing Bank of Letters of Credit
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Revolving Loans or any other fee or amount payable under
the Credit Agreement or this Agreement or under any of the other Loan Documents
or in respect of any Letter of Credit is outstanding and unpaid, the Revolving
Commitments have not been terminated or any Letter of Credit is outstanding.

          (b) In case any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

          SECTION 10. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall be effective with
respect to any Guarantor or the Company when a counterpart bearing the signature
of such Guarantor or the Company, as the case may be, shall have been delivered
to the Administrative Agent. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

          SECTION 11. Rules of Interpretation. The rules of interpretation
specified in Section 1.03 of the Credit Agreement shall be applicable to this
Agreement.

          SECTION 12. Additional Guarantors. Pursuant to Section 5.22 of the
Credit Agreement, each Domestic Material Subsidiary of the Company that was not
in existence or was not such a Domestic Material Subsidiary on the date of the
Credit Agreement is required to enter into this Agreement as a Guarantor upon
becoming a Domestic Material Subsidiary. Upon execution and delivery, after the
date hereof, by the Administrative Agent and such a Subsidiary of an instrument
in the form of Annex 1 hereto, such Subsidiary shall become a party hereto with
the same force and effect as if originally named as a party hereto. The
execution and delivery of any instrument adding an additional Domestic Material
Subsidiary as a party to this Agreement shall not require the consent of any
other party hereto. The rights and obligations of each party hereto shall remain
in full force and effect notwithstanding the addition of any new Domestic
Material Subsidiary as a party to this Agreement.

          SECTION 13. Jurisdiction; Consent to Service of Process.

          (a) The Company and each Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by

--------------------------------------------------------------------------------



law, in such Federal court. Each of the parties hereto agrees that a final,
nonappealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent, the Syndication Agent or
any other Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Guarantor or its
properties in the courts of any jurisdiction.

          (b) The Company and each Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any such New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement or any other Loan Document to serve process in any other manner
permitted by law.

          SECTION 14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their duly authorized officers as of the date first appearing
above.

 

 

 

 

 

 

THE VALSPAR CORPORATION

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

ENGINEERED POLYMER SOLUTIONS, INC.,

 

as a Guarantor,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

VALSPAR FINANCE CORPORATION,

 

as a Guarantor,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

VALSPAR COATINGS FINANCE CORPORATION,

 

as a Guarantor,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

VALSPAR SOURCING, INC., as a Guarantor,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

VALSPAR CREDIT CORPORATION, as a Guarantor,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------



SCHEDULE I
to the Indemnity, Subrogation
and Contribution Agreement

INITIAL GUARANTORS

 

 

 

 

 

Name of Guarantor

 

 

Jurisdiction of Organization

 

Engineered Polymer Solutions, Inc.

 

Delaware

Valspar Finance Corporation

 

Minnesota

Valspar Coatings Finance Corporation

 

Minnesota

Valspar Sourcing, Inc.

 

Minnesota

Valspar Credit Corporation

 

Minnesota


--------------------------------------------------------------------------------



ANNEX 1 to
the Indemnity, Subrogation and
Contribution Agreement

          SUPPLEMENT NO. [       ] dated as of [       ], to the Indemnity,
Subrogation and Contribution Agreement dated as of June __, 2009 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Indemnity, Subrogation and Contribution Agreement”), among THE VALSPAR
CORPORATION, a Delaware corporation (the “Company”), each of the subsidiaries of
the Company party thereto (each such subsidiary individually a “Guarantor”, and
collectively the “Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”) for the Lenders (each as
defined in the Credit Agreement referred to below).

          A. Reference is made to the Three-Year Credit Agreement dated as of
June __, 2009 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Company, the Borrowing Subsidiaries from time
to time party thereto, the lenders from time to time party thereto (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent and
an Issuing Bank, Wachovia Bank, National Association, as an Issuing Bank and
Bank of America, N.A., as Syndication Agent.

          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Indemnity, Subrogation and
Contribution Agreement and the Credit Agreement.

          C. The Company and the Guarantors have entered into the Indemnity,
Subrogation and Contribution Agreement in order to induce the Lenders to make
Revolving Loans and the Issuing Bank to issue Letters of Credit. Pursuant to
Section 5.22 of the Credit Agreement, each Domestic Material Subsidiary of the
Company that was not in existence or was not a Domestic Material Subsidiary on
the date of the Credit Agreement is required to enter into this Agreement as a
Guarantor upon becoming a Domestic Material Subsidiary. Notwithstanding the
foregoing, a Domestic Material Subsidiary shall not be required to become a
Guarantor under this Indemnity, Subrogation and Contribution Agreement if it
would be a violation of applicable law for such Domestic Material Subsidiary to
take such action or if, in the judgment of the Administrative Agent, in
consultation with the Company, the expense, tax or regulatory consequences or
difficulty of taking such action would not, in light of the benefits to accrue
to the Lenders, justify taking such action. Section 12 of the Indemnity,
Subrogation and Contribution Agreement provides that additional Subsidiaries of
the Company may become Guarantors under the Indemnity, Subrogation and
Contribution Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of the Company (the “New Guarantor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lenders to make additional
Revolving Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for Revolving Loans previously made and Letters of Credit
previously issued.

          Accordingly, the Administrative Agent and the New Guarantor agree as
follows:

          SECTION 1. In accordance with Section 12 of the Indemnity, Subrogation
and Contribution Agreement, the New Guarantor by its signature below becomes a
Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby agrees to all the terms and provisions of the Indemnity,
Subrogation and Contribution Agreement applicable to it as a Guarantor
thereunder. Each reference to a “Guarantor” in the Indemnity, Subrogation and
Contribution Agreement shall be deemed to include the New Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

--------------------------------------------------------------------------------



          SECTION 2. The New Guarantor represents and warrants to the
Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

          SECTION 4. Except as expressly supplemented hereby, the Indemnity,
Subrogation and Contribution Agreement shall remain in full force and effect.

          SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          SECTION 6. In the event that any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, neither party hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Indemnity, Subrogation and Contribution
Agreement shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

          SECTION 7. All communications and notices hereunder shall be in
writing and given as provided in Section 7 of the Indemnity, Subrogation and
Contribution Agreement. All communications and notices hereunder to the New
Guarantor shall be given to it at the address set forth under its signature.

          SECTION 8. The New Guarantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Administrative Agent.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent
have duly executed this Supplement to the Indemnity, Subrogation and
Contribution Agreement as of the day and year first above written.

 

 

 

 

 

 

[NAME OF NEW GUARANTOR],

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 


--------------------------------------------------------------------------------